



Exhibit 10.1


THIS RESTRUCTURING SUPPORT AGREEMENT IS PROTECTED BY RULE 408 OF THE FEDERAL
RULES OF EVIDENCE AND ANY OTHER APPLICABLE STATUTES OR DOCTRINES PROTECTING THE
USE OR DISCLOSURE OF CONFIDENTIAL SETTLEMENT DISCUSSIONS.


THIS RESTRUCTURING SUPPORT AGREEMENT IS NOT AN OFFER WITH RESPECT TO ANY
SECURITIES OR A SOLICITATION OF VOTES WITH RESPECT TO A PLAN OF REORGANIZATION.
ANY SUCH OFFER OR SOLICITATION WILL COMPLY WITH ALL APPLICABLE SECURITIES LAWS
AND/OR PROVISIONS OF THE BANKRUPTCY CODE.


Vanguard Natural Resources, LLC
RESTRUCTURING SUPPORT AGREEMENT
February 1, 2017
Reflecting Amendments implemented by Amendment dated May 23, 2017
 

This Restructuring Support Agreement (together with the exhibits attached
hereto, and as may be amended, restated, supplemented, or otherwise modified
from time to time in accordance with the terms hereof, this “Agreement”), dated
as of February 1, 2017 and amended as of May 23, 2017, is entered into by and
among: (i) Vanguard Natural Resources, LLC, a Delaware limited liability company
(“VNR,” together with its direct and indirect subsidiaries, the “Debtors” or the
“Company,” each a “Debtor”), (ii) certain holders of those certain 7.0% Senior
Secured Second Lien Notes due 2023 (the “Second Lien Notes”, and all claims and
obligations arising under or in connection with the Second Lien Notes, the
“Second Lien Note Claims”) issued under the Indenture dated February 10, 2016,
by and among VNR, VNR Finance Corp. (“VNR Finance”), and U.S. Bank National
Association, as trustee, that are signatories hereto (collectively, the
“Consenting Second Lien Note Holders” and the amount of claims held by the
Consenting Second Lien Note Holders at any time, the “Consenting Second Lien
Note Holder Claims”); (iii) certain holders of those certain 7.875% Senior Notes
due 2020 (the ”2020 Notes”, and all claims and obligations arising under or in
connection with the 2020 Notes, the “2020 Note Claims”) issued under the
Indenture dated April 4, 2012, by and among VNR, VNR Finance, and U.S. Bank
National Association, as trustee, that are signatories hereto (collectively the
“Consenting 2020 Note Holders” and the amount of claims held by the Consenting
2020 Note Holders at any time, the “Consenting 2020 Note Holder Claims”); (iv)
certain holders of those certain 8 3/8% Senior Notes due 2019 (the “2019 Notes”
and together with the 2020 Notes, the “Senior Notes”, and all claims and
obligations arising under or in connection with the 2019 Notes, the “2019 Note
Claims” and together with the 2020 Note Claims, the “Senior Note Claims”) issued
under the Indenture dated as of May 27, 2011, among Eagle Rock Energy Partners,
L.P., Eagle Rock Energy Finance Corp., and U.S. Bank National Association, as
trustee, that are signatories hereto (the “Consenting 2019 Note Holders,” and
together with the Consenting 2020 Note Holders, the “Consenting Senior Note
Holders”, and the amount of claims held by the Consenting 2019 Note Holders at
any time, the







--------------------------------------------------------------------------------







“Consenting 2019 Note Holder Claims” and together with the Consenting 2020 Note
Holder Claims, the “Consenting Senior Note Holder Claims”); and (v) certain
lenders under the Third Amended and Restated Credit Agreement among Vanguard
Natural Gas, LLC, as borrower, each guarantor thereunder, Citibank, N.A., as
issuing bank and administrative agent (in such capacity the “RBL Agent”), and
the lenders from time to time party thereto, dated as of September 30, 2011 (as
amended, the “RBL Facility”, and all claims and obligations arising under or in
connection with the RBL Facility, the “RBL Facility Claims”), that are
signatories hereto (collectively, the “Consenting RBL Lenders”). “Restructuring
Support Parties” shall mean the Consenting Second Lien Note Holders, the
Consenting Senior Note Holders, and the Consenting RBL Lenders. This Agreement
collectively refers to the Debtors, the Restructuring Support Parties, and each
other person that becomes a party to this Agreement in accordance with its terms
as the “Parties” and each individually as a “Party.”
RECITALS
WHEREAS, the Parties have engaged in good faith, arm’s-length negotiations
regarding a restructuring transaction (the “Restructuring”) pursuant to the
terms and conditions set forth in this Agreement, including a proposed joint
chapter 11 plan of reorganization for the Debtors on terms consistent with the
Plan Term Sheet attached hereto as Exhibit A (the “Plan Term Sheet”) and
incorporated by reference pursuant to Section 2 hereof (as may be amended,
restated, supplemented, or otherwise modified from time to time in accordance
with this Agreement, the “Plan”); and
WHEREAS, certain Consenting Second Lien Note Holders (the “2L Investors”) have
committed to purchase $19.25 million of New Equity Interests (as defined in the
Plan Term Sheet) pursuant to an Equity Commitment Agreement dated as of February
24, 2017 (the “Equity Commitment Agreement”) and amended as of May 24, 2017 on
terms consistent with the Plan Term Sheet, the initial amount of the several
commitment of each 2L Investor under the Equity Commitment Agreement (their
“Equity Commitment”) is set forth therein; and
WHEREAS, certain Consenting Senior Note Holders (the “Backstop Parties”) have
committed to (a) backstop the Senior Notes Rights Offering (as defined in the
Plan Term Sheet), and (b) purchase for cash an aggregate of $31.25 million in
principal amount of Term Facility A (as defined and as provided in the Plan Term
Sheet), pursuant to a Backstop Commitment and Equity Investment Agreement dated
as of February 24, 2017 and amended as of May 23, 2017 (as so amended, the
“Backstop Commitment Agreement”) on terms consistent with the Plan Term Sheet,
the initial amount of the several commitment of each Backstop Party under the
Backstop Commitment Agreement (their “Backstop Commitment”) is set forth on a
schedule thereto; and
WHEREAS, the Restructuring will be implemented pursuant to the Plan; in the
voluntary cases commenced by the Debtors (the “Chapter 11 Cases”) under chapter
11 of title 11 of the United States Code, 11 U.S.C. §§ 101–1532 (as amended, the
“Bankruptcy Code”) in the United States Bankruptcy Court for the Southern
District of Texas (the “Bankruptcy Court”), and
WHEREAS, this Agreement is not intended to be and shall not be deemed to be a
solicitation for acceptances of any chapter 11 plan;


2

--------------------------------------------------------------------------------







NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each of the Parties,
intending to be legally bound, hereby agrees as follows:
AGREEMENT
1.    RSA Effective Date. This Agreement shall become effective (the “RSA
Effective Date”), and the obligations contained herein shall become binding upon
the Parties, upon the execution and delivery of counterpart signature pages to
this Agreement by and among (a) VNR, (b) Consenting Second Lien Note Holders
holding, in aggregate, at least two thirds in principal amount outstanding of
all Second Lien Note Claims, and (c) Consenting Senior Note Holders holding, in
aggregate, at least a majority in principal amount outstanding of all 2020 Note
Claims; provided, that, this Agreement shall also be effective, and the
obligations contained herein binding upon each of them, upon execution and
delivery of counterpart signature pages to this Agreement by Consenting RBL
Lenders holding, in aggregate, at least two-thirds in principal amount
outstanding and more than one-half in number of all RBL Facility Claims.
2.    Exhibits and Schedules. Each of the exhibits and schedules attached hereto
(collectively, the “Exhibits and Schedules”) is expressly incorporated herein
and made a part of this Agreement, and all references to this Agreement shall
include the Exhibits and Schedules (including any exhibits or schedules to such
Exhibits and Schedules). Subject to the following sentence, in the event of any
inconsistencies between the terms of this Agreement and the Plan, (a) prior to
the Effective Date (as defined below), this Agreement shall govern, and (b) on
and after the Effective Date, the Plan shall govern. In the event of any
inconsistency between this Agreement (without reference to Exhibits and
Schedules) and the Exhibits and Schedules this Agreement (without reference to
Exhibits and Schedules) shall govern with respect to the consent rights in
Paragraph 3 and the Amendment and Waiver provisions in Paragraphs 32 and 32A.
3.    Definitive Documentation. The definitive documents and agreements
(the “Definitive Documentation”) governing the Restructuring shall include: (a)
the Plan (and all schedules, exhibits and supplements thereto); (b) the order
approving and confirming the Plan, including the settlements described therein
(the “Confirmation Order”); (c) the disclosure statement (and all exhibits
thereto) with respect to the Plan (the “Disclosure Statement”); (d) the
solicitation materials with respect to the Plan (collectively, the “Solicitation
Materials”); (e) the order approving the Disclosure Statement and the
Solicitation Materials (the “DS Order”); (f) any interim (an “Interim DIP
Order”) or final (the “Final DIP Order”) orders authorizing the use of cash
collateral and/or the entry into debtor in possession financing and entered by
the Bankruptcy Court after June [ ], 2017; (g) any credit agreement for
debtor-in-possession financing (the “DIP Facility”) executed or amended after
June [ ], 2017; (h) the Backstop Commitment Agreement; (i) the order approving
the entry into the Backstop Commitment Agreement; (j) the Equity Commitment
Agreement; (k)


3

--------------------------------------------------------------------------------







any order approving the Equity Commitment Agreement; (l) the documents governing
the Revolving Facility, Term Loan A and the Alternative Term Loan (each as
defined in the Plan Term Sheet); (m) the Hedge Order (as defined in the Plan
Term Sheet), ISDA and the other agreements and documents relating to hedging and
(n) the documents identified on Exhibit C hereto that will be filed with the
Disclosure Statement or otherwise comprise the Plan Supplement. The Definitive
Documentation identified in the foregoing sentence (i)  shall contain terms,
conditions, representations, warranties, and covenants consistent with the terms
of this Agreement, (ii) shall otherwise be in form and substance satisfactory to
the Debtors and reasonably satisfactory to those parties holding more than
66.66% of the Backstop Commitment held by Senior Commitment Parties (under, and
as defined, in the Backstop Commitment Agreement) (the “Required Consenting
Senior Note Holders”) and, other than with respect to items 4, 5, 9, and 11 on
Exhibit C hereto, Consenting RBL Lenders holding more than 66.66% of the
Consenting RBL Facility Claims (the “Required Consenting RBL Lenders”), and
(iii) shall, with respect to the Equity Commitment Agreement, the order
approving the Equity Commitment Agreement, and the notes to be issued to the
holders of Allowed Second Lien Notes Claims under the Plan, be otherwise in form
and substance reasonably satisfactory to Consenting Second Lien Note Holders
holding more than 66.66% of the Consenting Second Lien Note Holder Claims (the
“Required Consenting Second Lien Note Holders”). The Debtors will use
commercially reasonable efforts to provide draft copies of the Definitive
Documentation that the Debtors intend to file with the Bankruptcy Court (other
than “first day” motions) to counsel to the Restructuring Support Parties at
least two (2) business days before the date on which Debtors intend to file such
documents or as soon as reasonably practicable thereafter. The Debtors will
provide drafts of items 4, 5, 9, and 11 on Exhibit C hereto to the Consenting
RBL Lenders and will consider their reasonable comments in good faith.
4.    Milestones. VNR shall implement the Restructuring on the following
timeline (in each case, a “Milestone”):
(a)
[Reserved]



(b)
[Reserved]



(c)
[Reserved]



(d)
no later than May 31, 2017, the Debtors shall file with the Bankruptcy Court the
Hedge Motion;



(e)
no later than June 14, 2017, the Bankruptcy Court shall enter the Hedge Order;





4

--------------------------------------------------------------------------------







(f)
no later than June 2, 2017, the Bankruptcy Court shall enter the DS Order;



(g)
no later than July 18, 2017, the Bankruptcy Court shall enter the Confirmation
Order; and



(h)
no later than July 24, 2017, the Company shall have received all necessary
regulatory and other required approvals and consents to consummate the
Restructuring in accordance with the Agreement, the Plan and Confirmation Order
and the effective date of the Plan (the “Effective Date”) shall occur.



Notwithstanding the above, a specific Milestone may be extended or waived with
the express prior written consent of the Debtors, the Required Consenting Senior
Note Holders, and the RBL Agent on behalf of the Required Consenting RBL
Lenders; provided that the Milestone set forth in section (h) may not be
extended beyond 185 days from the Petition Date without the additional consent
of the Required Consenting Second Lien Note Holders.


5.    Commitment of Restructuring Support Parties.
(a)    From the RSA Effective Date and until the occurrence of a Termination
Date (as defined below), each Restructuring Support Party shall (severally and
not jointly), but without limiting the consent and approval rights provided by
this Agreement:
(i)
support and take all commercially reasonable actions necessary or requested by
the Debtors to facilitate consummation of the Restructuring in accordance with
the terms and conditions of this Agreement and the Plan Term Sheet including
without limitation, to (A) if applicable, following receipt of an approved
Disclosure Statement, timely vote to accept the Plan, in accordance with the
applicable procedures set forth such Disclosure Statement and Solicitation
Materials, with respect to each and all of its claims (as defined in section
101(5) of the Bankruptcy Code) against, and interests in, the Company, now or
hereafter owned by such Restructuring Support Party or for which it now or
hereafter serves as the nominee, investment manager, or advisor for holders
thereof, (B) to the extent such election is available, not elect on its ballot
to preserve claims, if any, that each Restructuring Support Party may own or
control that may be affected by any releases contemplated by the Plan; and (C)
to the extent such Restructuring Support Party holds RBL Facility Claims, elects
“Option 1” as set forth in the Plan Term Sheet;



(ii)
not withdraw, amend, or revoke (or cause to be withdrawn, amended, or revoked)
its vote with respect to the Plan; provided, however, that the vote(s) of a
Restructuring Support Party shall be immediately revoked,



5

--------------------------------------------------------------------------------







withdrawn, and deemed void ab initio upon the occurrence of the Termination Date
with respect to such Restructuring Support Party;


(iii)
except as otherwise permitted hereunder, use commercially reasonable efforts not
to (1) object to, delay, impede, or take any other action to interfere with,
directly or indirectly, the Restructuring, confirmation of the Plan, or approval
of the Disclosure Statement, or (2) propose, file, support, or vote for,
directly or indirectly, any restructuring, workout, or chapter 11 plan for the
Debtors other than the Restructuring and the Plan;



(iv)
not commence any proceeding to oppose or alter any of the terms of the Plan
(provided that the Plan is consistent in all material respects with the terms
and conditions of this Agreement and has received the consents required by
Section 3 hereof);



(v)
support (and not object to) the “first-day” motions and other motions consistent
with this Agreement filed by the Debtors in furtherance of the Restructuring;
provided, that the Debtors have complied with Section 12 hereof; provided,
further, that to the extent that, prior to May 1, 2017, any Restructuring
Support Party filed an objection to (or otherwise opposed) the entry of the
Interim Order Pursuant to 11 U.S.C. §§ 105, 361, 362, 363, 364, and 507,
Bankruptcy Rules 2002, 4001, and 9014, and Local Bankruptcy Rules 2002-1,
4001-1(b), 4002-1(i), and 9013-1 (I) Authorizing the Debtors to (A) Obtain
Postpetition Senior Secured Superpriority Financing and (B) Use Cash Collateral,
(II) Granting Adequate Protection to Prepetition Secured Parties, (III)
Modifying the Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting
Related Relief [Docket No. 63] entered by the Bankruptcy Court on February 2,
2017, such objection or opposition shall not constitute non-compliance with this
Section 5(a)(v);



(vi)
not take, nor encourage any other person or entity to take, any action,
including, without limitation, initiating or joining in any legal proceeding,
which is materially inconsistent with this Agreement and could reasonably be
expected to interfere with the approval, acceptance, confirmation, consummation,
or implementation of the Restructuring or the Plan, as applicable; and



(vii)
not instruct (or join in any direction requesting that) Delaware Trust Company
(or its successor, as applicable), as trustee under the Second Lien Notes, UMB
Bank, National Association (or its successor, as applicable) as trustee under



6

--------------------------------------------------------------------------------







the 2020 Notes, or Wilmington Trust, N.A. (or its successor, as applicable) as
trustee under the 2019 Notes to take any action, or refrain from taking any
action, that would be inconsistent with this Agreement or the Restructuring.


Notwithstanding the foregoing, nothing in this Agreement and neither a vote to
accept the Plan by any Restructuring Support Party nor the acceptance of the
Plan by any Restructuring Support Party shall (y) be construed to prohibit any
Restructuring Support Party from contesting whether any matter, fact, or thing
is a material breach of, or is materially inconsistent with, this Agreement or
(z) be construed to prohibit any Restructuring Support Party from appearing as a
party-in-interest in any matter to be adjudicated in the Chapter 11 Cases, so
long as such appearance and the positions advocated in connection therewith are
not inconsistent with this Agreement and are not for the purpose of hindering,
delaying, or preventing the consummation of the Restructuring.


For the purpose of this Restructuring Support Agreement, to the extent that a
signature page hereto indicates that a Restructuring Support Party has executed
this Restructuring Support Agreement solely with respect to a division, business
unit, or trading desk, or similar internal partition, the term Consenting RBL
Lender, Consenting Senior Noteholder or Consenting Second Lien Note Holder, as
applicable, shall mean the division, business unit, trading desk or similar
internal partition defined in the signature block of such Restructuring Support
Party.
 
Notwithstanding anything to the contrary in this Restructuring Support
Agreement, claims of a Restructuring Support Party subject to this Agreement
shall not include any other claims, equity interests, actions or activities held
or performed in a fiduciary capacity. To the extent that a Restructuring Support
Party has executed this Restructuring Support Agreement solely with respect to a
division, business unit, trading desk or similar internal partition, then claims
of a Restructuring Support Party subject to this Restructuring Support Agreement
shall not include any other claims, equity interests, actions or activities
held, acquired or performed by any such other division, business unit, trading
desk or similar internal partition of such Restructuring Support Party (other
than the division, business unit or trading desk expressly identified on the
signature pages hereto), unless and until such other division, business unit,
trading desk or similar internal partition is or becomes a party to this
Restructuring Support Agreement.


6.    Commitment of the Debtors. From the RSA Effective Date and until the
occurrence of a Termination Date:
(a)
subject to paragraph (c) below, the Debtors (i) agree to (A) support and
complete the Restructuring and all transactions set forth in the Plan and this
Agreement (in accordance with the terms of this Agreement), (B) complete the
Restructuring and all transactions set forth or described in the Plan in
accordance with the Milestones set forth in Section 4 of this Agreement, (C)
take all reasonably necessary actions in furtherance of the Restructuring, this
Agreement, and the Plan, including prompt execution and delivery of Definitive
Documentation and promptly seeking Bankruptcy Court approval



7

--------------------------------------------------------------------------------







of the Definitive Documentation, (D) pay the fees and expenses required by
Section 17, (E) make commercially reasonable efforts to obtain any and all
required regulatory and/or third-party approvals for the Restructuring, (F)
oppose any motion filed with the Bankruptcy Court by a third party seeking the
entry of an order (x) directing the appointment of a trustee or examiner (with
expanded powers beyond those set forth in section 1106(a)(3) and (4) of the
Bankruptcy Code), (y) converting the Chapter 11 Cases to cases under chapter 7
of the Bankruptcy Code, or (z) dismissing the Chapter 11 Cases, (G) oppose any
motion filed with the Bankruptcy Court by a third party seeking the entry of an
order modifying or terminating the Debtors’ exclusive right to file and/or
solicit acceptances of a plan of reorganization, as applicable, and (H) use all
commercially reasonable efforts necessary to implement a hedging program that is
reasonably acceptable to the Required Consenting Senior Note Holders and the
Required Consenting RBL Lenders, including filing the Hedge Motion and promptly
seeking entry of the Hedge Order; and (ii) shall not undertake any actions
materially inconsistent with the adoption and implementation of the Plan and
confirmation thereof.


(b)
the Debtors shall, subject to the paragraph (c) below, not, directly or
indirectly: (i) seek, solicit, or support any dissolution, winding up,
liquidation, reorganization, assignment for the benefit of creditors, merger,
transaction, consolidation, business combination, joint venture, partnership,
sale of assets, financing (debt or equity), or restructuring of the Debtors,
other than the Plan and Restructuring (an “Alternative Transaction”), and (ii)
cause or allow any of their affiliates or any of their respective directors,
officers, employees, agents, advisors or other representatives (collectively its
“Representatives”) to solicit any agreements (or continue any existing
solicitation) relating to an Alternative Transaction; provided that the sale of
the assets related to Glasscock County Texas shall not constitute an Alternative
Transaction.



(c)
for the avoidance of doubt and without limiting the foregoing, in order to
fulfill the Debtors’ fiduciary obligations, the Debtors and their respective
agents and representatives may receive (but not solicit) proposals or offers for
Alternative Transactions from third parties without breaching or terminating
this Agreement and, subject to the terms of this Agreement, may discuss and
provide due diligence to third parties in connection with such bona fide,
written, unsolicited proposals or offers that did not result from a breach of
this Agreement; provided, that the Debtors’ shall (a) provide a copy of any
written offer or proposal (and notice of any oral offer or proposal) for an
Alternative Transaction within one (1) business day of the Debtors’ or their
advisors’ receipt of such offer or proposal received to the respective legal
counsel and the financial advisors to the Restructuring Support Parties;



8

--------------------------------------------------------------------------------







(b) provide such information to the respective advisors to the Restructuring
Support Parties regarding such discussions (including the identity of the
proposing person(s) and copies of any materials provided to such parties
hereunder) as necessary to keep the Restructuring Support Parties
contemporaneously informed as to the status and substance of such discussions;
and (c) to the extent the Debtors or their Representatives furnish any
non-public information to the person proposing such Alternative Transaction,
they shall simultaneously furnish such information to the respective legal
counsel and financial advisors to the Restructuring Support Parties.


7.    Consenting Senior Note Holder Termination Events. The Required Consenting
Senior Note Holders shall have the right, but not the obligation, upon five (5)
days’ written notice to the Company, counsel to the RBL Agent, and counsel to
the Consenting Second Lien Note Holders, to terminate the obligations of their
Consenting Senior Note Holders under this Agreement upon the occurrence of any
of the following events (each, a “Consenting Senior Note Holder Termination
Event”), unless waived, in writing, by the Required Consenting Senior Note
Holders on a prospective or retroactive basis:
(a)
the failure to meet any Milestone in Section 4 unless (i) such failure is the
result of any act, omission, or delay on the part of Consenting Senior Note
Holders in violation of its obligations under this Agreement or (ii) such
Milestone is extended in accordance with Section 4;

(b)
the occurrence of a material breach of this Agreement by the Company that has
not been cured (if susceptible to cure) within five (5) business days after the
receipt by the Company of written notice of such breach;

(c)
entry of an order by the Bankruptcy Court converting the Chapter 11 Case to a
case under chapter 7 of the Bankruptcy Code;

(d)
entry of an order by the Bankruptcy Court appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code in the Chapter 11 Case;

(e)
entry of an order by the Bankruptcy Court terminating any Debtor’s exclusive
right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code;

(f)
any Debtor amends or modifies, or files a pleading seeking authority to amend or
modify, the Definitive Documentation, unless such amendment or modification is
consistent with this Agreement, including Section 3;



9

--------------------------------------------------------------------------------







(g)
entry of an order by the Bankruptcy Court amending or modifying the Definitive
Documentation, unless such amendment or modification is consistent in all
material respects with this Agreement, including Section 3;

(h)
either (i) the Debtors determine to pursue any Alternative Transaction,
including any plan of reorganization (other than the Plan) or (ii) any Debtor
files, propounds, or otherwise publicly supports or announces that any Debtor
will support any Alternative Transaction, including any plan of reorganization
other than the Plan, or files any motion or application seeking authority to
sell any material assets, without the prior written consent of the Required
Consenting Senior Note Holders;

(i)
the issuance by any governmental authority, including the Bankruptcy Court, any
regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining the substantial consummation of the Restructuring;
provided, however, that the Debtors shall have five (5) business days after
issuance of such ruling or order to obtain relief that would allow consummation
of the Restructuring in a manner that (i) does not prevent or diminish in a
material way compliance with the terms of the Plan and this Agreement and (ii)
is reasonably acceptable to the Required Consenting Senior Note Holders;

(j)
a breach by any Debtor of any representation, warranty, or covenant of such
Debtor set forth in this Agreement that could reasonably be expected to have a
material adverse impact on the Restructuring or the consummation of the
Restructuring that (if susceptible to cure) remains uncured for a period of ten
(10) business days after the receipt by the Company of written notice of such
breach;

(k)
the filing by the Debtors of any Definitive Documentation that does not comply
with Section 3 of this Agreement;

(l)
the declaration of an event of default under the Interim DIP Order, the Final
DIP Order, or a DIP Facility;

(m)
the termination of the Backstop Commitment Agreement in accordance with its
terms;

(n)
the Required Consenting Second Lien Note Holders terminate this Agreement as set
forth in Section 8 of this Agreement or the Required Consenting RBL Lenders
terminate this Agreement as set forth in Section 8A of this Agreement; or



10

--------------------------------------------------------------------------------







(o)
the occurrence of the maturity date of a DIP Facility.

8.    Consenting Second Lien Note Holder Termination Events. The Required
Consenting Second Lien Note Holders shall have the right, but not the
obligation, upon five (5) days’ written notice to the Company, counsel to the
Consenting Senior Note Holders, and counsel to the RBL Agent to terminate the
obligations of the Consenting Second Lien Note Holders under this Agreement upon
the occurrence of any of the following events (each, a “Consenting Second Lien
Note Holder Termination Event”), unless waived, in writing, by the Required
Consenting Second Lien Note Holders on a prospective or retroactive basis:
(a)
the failure to meet any Milestone in Section 4 unless (i) such failure is the
result of any act, omission, or delay on the part of Consenting Second Lien Note
Holders in violation of its obligations under this Agreement or (ii) such
Milestone is extended in accordance with Section 4;

(b)
the filing by the Debtors of any Definitive Documentation that is inconsistent
with the treatment provided to Second Lien Note Claims or the 2L Investment in
the Plan Term Sheet;

(c)
the filing by the Debtors of any Definitive Documentation that does not have the
consent required by Section 3 (iii), to the extent such consent is required by
such subsection;

(d)
entry of an order by the Bankruptcy Court amending or modifying the Definitive
Documentation, unless such amendment or modification is consistent in all
material respects with the treatment provided to Second Lien Note Claims or the
2L Investment in the Plan Term Sheet;

(e)
the termination of the Equity Commitment Agreement in accordance with its terms;
or

(f)
the Required Consenting Senior Note Holders terminate this Agreement as set
forth in Section 7 of this Agreement.

8A.    Consenting RBL Lender Termination Events. The Required Consenting RBL
Lenders shall have the right, but not the obligation, upon five (5) days’
written notice to the Company, counsel to the Consenting Senior Note Holders,
and counsel to the Consenting Second Lien Note Holders, to terminate the
obligations of the Consenting RBL Lenders under this Agreement upon the
occurrence of any of the following events (each, a “Consenting RBL Lender
Termination Event”), unless waived, in writing, by the Required Consenting RBL
Lenders on a prospective or retroactive basis:


11

--------------------------------------------------------------------------------







(a)
the failure to meet any Milestone in Section 4 unless (i) such failure is the
result of any act, omission, or delay on the part of Consenting RBL Lenders in
violation of its obligations under this Agreement or (ii) such Milestone is
extended in accordance with Section 4;

(b)
the occurrence of a material breach of this Agreement by the Company that has
not been cured (if susceptible to cure) or waived (in accordance with the terms
of this Agreement) within five (5) business days after the receipt by the
Company of written notice of such breach;

(c)
entry of an order by the Bankruptcy Court converting the Chapter 11 Case to a
case under chapter 7 of the Bankruptcy Code;

(d)
entry of an order by the Bankruptcy Court appointing a trustee, receiver, or
examiner with expanded powers beyond those set forth in section 1106(a)(3) and
(4) of the Bankruptcy Code in the Chapter 11 Case;

(e)
entry of an order by the Bankruptcy Court terminating any Debtor’s exclusive
right to file a plan of reorganization pursuant to section 1121 of the
Bankruptcy Code;

(f)
any Debtor amends or modifies, or files a pleading seeking authority to amend or
modify, the Definitive Documentation, unless such amendment or modification is
consistent with this Agreement, including Section 3;

(g)
entry of an order by the Bankruptcy Court amending or modifying the Definitive
Documentation, unless such amendment or modification is consistent in all
material respects with this Agreement, including Section 3;

(h)
either (i) the Debtors determine to pursue any Alternative Transaction,
including any plan of reorganization (other than the Plan) or (ii) any Debtor
files, propounds, or otherwise publicly supports or announces that any Debtor
will support any Alternative Transaction, including any plan of reorganization
other than the Plan, or files any motion or application seeking authority to
sell any material assets, without the prior written consent of the Required
Consenting RBL Lenders;

(i)
the issuance by any governmental authority, including the Bankruptcy Court, any
regulatory authority, or any other court of competent jurisdiction, of any
ruling or order enjoining the substantial consummation of the Restructuring;
provided, however, that the Debtors shall have five (5) business days after
issuance of such ruling or order to obtain relief that would allow



12

--------------------------------------------------------------------------------







consummation of the Restructuring in a manner that (i) does not prevent or
diminish in a material way compliance with the terms of the Plan and this
Agreement and (ii) is reasonably acceptable to the Required Consenting RBL
Lenders;
(j)
a breach by any Debtor of any representation, warranty, or covenant of such
Debtor set forth in this Agreement that could reasonably be expected to have a
material adverse impact on the Restructuring or the consummation of the
Restructuring that (if susceptible to cure) remains uncured for a period of ten
(10) business days after the receipt by the Company of written notice of such
breach;

(k)
the filing by the Debtors of any Definitive Documentation that does not comply
with Section 3 of this Agreement;

(l)
the declaration of an event of default under the Interim DIP Order, the Final
DIP Order, or a DIP Facility;

(m)
the termination of the Backstop Commitment Agreement in accordance with its
terms;

(n)
the Required Consenting Second Lien Note Holders terminate this Agreement as set
forth in Section 8 of this Agreement or the Required Consenting Senior Note
Holders terminate this Agreement as set forth in Section 7 of this Agreement; or

(o)
the occurrence of the maturity date of a DIP Facility.

9.    VNR Termination Events. VNR may, in its sole discretion, terminate this
Agreement as to all Parties upon five (5) days’ written notice to the
Restructuring Support Parties following the occurrence of any of the following
events (each a “Company Termination Event” and, together with the Consenting
Senior Note Holder Termination Events, the Consenting Second Lien Note Holder
Termination Events, and the Consenting RBL Lender Termination Events, the
“Termination Events”):
(a)
a breach by a Restructuring Support Party of any of the representations,
warranties, or covenants of such Restructuring Support Party set forth in this
Agreement that could reasonably be expected to have a material adverse impact on
the Restructuring or the consummation of the Restructuring that (if susceptible
to cure) remains uncured for a period of ten (10) business days after the
receipt by such Restructuring Support Party of written notice of such breach;
provided that in the event such breach is a breach solely of



13

--------------------------------------------------------------------------------







Consenting Second Lien Note Holders such breach may be cured by the Consenting
Senior Note Holders;
(b)
a breach by any Restructuring Support Party of any of its obligations under this
Agreement that could reasonably be expected to have a material adverse impact on
the Restructuring or the consummation of the Restructuring that (if susceptible
to cure) remains uncured for a period of ten (10) business days after the
receipt by all Restructuring Support Parties of written notice of such breach
provided that in the event such breach is a breach solely of Consenting Second
Lien Note Holders such breach may be cured by the Consenting Senior Note
Holders;

(c)
VNR determines that continued pursuit or support of the Restructuring
(including, without limitation, the Plan or the solicitation of the Plan) would
be inconsistent with the exercise of its fiduciary duties;

(d)
the Required Consenting Senior Note Holders terminate this Agreement as set
forth in Section 7 of this Agreement; or

(e)
the issuance by any governmental authority, including the Bankruptcy Court or
any other regulatory authority or court of competent jurisdiction, of any
injunction, judgment, decree, charge, ruling, or order preventing the
consummation of a material portion of the Restructuring.

10.    Mutual Termination; Automatic Termination. This Agreement, and the
obligations of all Parties hereunder, may be terminated by mutual agreement by
and among VNR, on behalf of itself and each other Debtor, the Required
Consenting Senior Note Holders and the Required Consenting RBL Lenders.
Notwithstanding anything in this Agreement to the contrary, this Agreement and
the obligations of all Parties hereunder shall terminate automatically on the
Effective Date.
11.    Effect of Termination.
(a)    The earliest date on which a Party’s termination of this Agreement is
effective in accordance with Section 7, Section 8, Section 8A, Section 9, or
Section 10 of this Agreement shall be referred to as a “Termination Date.” Upon
the occurrence of a Termination Date (w) under Section 7, the obligations of the
Consenting Senior Note Holders shall be terminated immediately and such holders
shall be released from their respective commitments, undertakings, and
agreements hereunder and all other Parties hereto are released from their
commitments, undertakings, and agreements to the Consenting Senior Note Holders,
(x) under Section 8, the obligations of the Consenting Second Lien Note Holders
shall be terminated immediately and such holders shall be released from their
respective commitments, undertakings, and agreements hereunder and all other


14

--------------------------------------------------------------------------------







Parties hereto are released from their commitments, undertakings, and agreements
to the Consenting Second Lien Note Holders, and (y) under Section 8A, the
obligations of the Consenting RBL Lenders shall be terminated immediately and
such holders shall be released from their respective commitments, undertakings,
and agreements hereunder and all other Parties hereto are released from their
commitments, undertakings, and agreements to the Consenting RBL Lenders, and (z)
under Section 9 or Section 10, all Parties’ obligations under this Agreement
shall be terminated effective immediately, and all Parties hereto shall be
released from their respective commitments, undertakings, and agreements
hereunder; provided, however, that in each case, each of the following shall
survive such termination and all rights and remedies with respect to such claims
shall not be prejudiced in any way: (i) any claim for breach of this Agreement
that occurs prior to such Termination Date and (ii) this Section 11 and Sections
15, 17, 18, 20, 21, 22, 23, 24, 25, 26, 28, 29, 33, 34, 35 and 36. Termination
shall not relieve any Party from liability for its breach or non-performance of
its obligations hereunder prior to the Termination Date.
12.    Cooperation and Support. VNR shall provide draft copies of all “first
day” motions and “second day” motions that any Debtor intends to file with the
Bankruptcy Court to counsel for the Restructuring Support Parties at least three
(3) business days (or as soon thereafter as is reasonably practicable under the
circumstances) prior to the date when such Debtor intends to file such document,
and shall consult in good faith with such counsel regarding the form and
substance of any such proposed filing with the Bankruptcy Court. The Debtors
will use reasonable efforts to provide draft copies of all other material
pleadings any Debtor intends to file with the Bankruptcy Court to counsel to the
Restructuring Support Parties at least two (2) business days prior to filing
such pleading and shall consult in good faith with such counsel regarding the
form and substance of any such proposed pleading. For the avoidance of doubt,
the Parties agree to negotiate in good faith the Definitive Documentation that
is subject to negotiation and completion, consistent with the last sentence of
Section 3 hereof and the Plan Term Sheet.
13.    Transfers of Claims and Interests.
(a)    Each Restructuring Support Party shall not (i) sell, transfer, assign,
hypothecate, pledge, grant a participation interest in, or otherwise dispose of,
directly or indirectly, its right, title, or interest in respect of any of such
Restructuring Support Party’s claims against, or interests in, any Debtor, as
applicable, in whole or in part, or (ii) deposit any of such Restructuring
Support Party’s claims against, or interests in, any Debtor, as applicable, into
a voting trust, or grant any proxies, or enter into a voting agreement with
respect to any such claims or interests (the actions described in clauses (i)
and (ii) are collectively referred to herein as a “Transfer” and the
Restructuring Support Party making such Transfer is referred to herein as the
“Transferor”), unless such Transfer is to (a) another Restructuring Support
Party and notice of such Transfer is provided to counsel to VNR and counsel to
the Consenting Second Lien Note Holders, Consenting Senior Note Holders, or
Consenting RBL Lenders, as applicable or (b) any other entity that agrees, in
writing, to be bound by the terms of this Agreement by executing and delivering
to VNR, a Transferee


15

--------------------------------------------------------------------------------







Joinder substantially in the form attached hereto as Exhibit B (the “Transferee
Joinder”). With respect to claims against, or interests in, a Debtor held by the
relevant transferee upon consummation of a Transfer in accordance herewith, such
transferee shall be deemed to make all of the representations, warranties, and
covenants of a Restructuring Support Party, as applicable, set forth in this
Agreement, and shall be deemed to be a Party and a Restructuring Support Party
for all purposes under the Agreement. Upon compliance with the foregoing, the
Transferor shall be deemed to relinquish its rights under this Agreement solely
to the extent of such transferred rights and obligations but shall otherwise
remain party to this Agreement as a Restructuring Support Party with respect to
any Claims not so transferred. Any Transfer made in violation of this Section 12
shall be deemed null and void and of no force or effect.
(b)    Notwithstanding Section 13(a): (A) a Restructuring Support Party may
settle or deliver any Claims to settle pursuant to an agreement to Transfer such
Claim entered into by such Party prior to the date of this Agreement pending as
of the date of such Party's entry into this Agreement without the requirement
that the transferee be or become a Party or execute a Transferee Joinder
(subject to compliance with applicable securities laws and it being understood
that any Claims acquired and held (i.e. not as part of a short transaction)
shall be subject to the terms of this Agreement; and (B) (i) a Restructuring
Support Party may transfer (by purchase, sale, assignment, participation or
otherwise) its right, title, and/or interest in respect of any of such
Restructuring Support Party’s claims against, or interests in, any Debtor, as
applicable, to an entity that is acting in its capacity as a Qualified
Marketmaker without the requirement that the Qualified Marketmaker be or become
a Restructuring Support Party, provided that such transfer shall only be valid
if such Qualified Marketmaker transfers (by purchase, sale, assignment,
participation or otherwise) such right, title and/or interest within ten (10)
days of its receipt thereof to a transferee that is, or concurrent with such
transfer becomes, a Restructuring Support Party, and (ii) to the extent that a
party to this Agreement is acting in its capacity as a Qualified Marketmaker, it
may transfer (by purchase, sale, assignment, participation or otherwise) any
right, title, or interest in respect of any claims against, or interests in, any
Debtor, as applicable, that the Qualified Marketmaker acquires from a holder of
such interests who is not a Restructuring Support Party without the requirement
that the transferee be or become a Restructuring Support Party.  For these
purposes, a “Qualified Marketmaker” means an entity that (x) holds itself out to
the market as standing ready in the ordinary course of its business to purchase
from customers and sell to customers claims against the Debtors (including debt
securities or other debt) or enter with customers into long and short positions
in claims against the Debtors (including debt securities or other debt), in its
capacity as a dealer or market maker in such claims against the Debtors, and (y)
is in fact regularly in the business of making a market in claims against
issuers or borrowers (including debt securities or other debt).
(c)    Transfers of Backstop Commitments shall be subject solely to the terms
contained in the Backstop Commitment Agreement and may be transferred
independently of Senior Note Claims or Second Lien Note Claims.


16

--------------------------------------------------------------------------------







(d)    Transfers of Equity Commitments shall be subject solely to the terms
contained in the Equity Commitment Agreement and may be transferred
independently of Senior Note Claims or Second Lien Note Claims.
14.    Releases and Exculpation. To the fullest extent permitted by applicable
law, the Plan shall provide for comprehensive mutual release and exculpation
provisions from and for the benefit of each of the following (in their
respective capacities as such): the Debtors, the Consenting Second Lien Note
Holders, the Consenting Senior Note Holders, the Consenting RBL Lenders, the RBL
Agent, the Backstop Parties, the 2L Investors, Delaware Trust Company, as
trustee for the Second Lien Notes, UMB Bank, National Association as trustee for
the 2020 Notes, and Wilmington Trust, National Association, as trustee for the
2019 Notes, and all individuals or entities serving, or who have served as a
manager, director, managing member, officer, partner, shareholder (other than
with respect to an equity holder of a Debtor), or employee of any of the
foregoing, and the attorneys and other advisors to each of the foregoing.
15.    Acknowledgment. No securities of the Company are being offered or sold
hereby and this Agreement neither constitutes an offer to sell nor a
solicitation of an offer to buy any securities of VNR. This Agreement is not,
and shall not be deemed to be, a solicitation of a vote for the acceptance of
the Plan. The acceptance of the Plan by each of the Restructuring Support
Parties will not be solicited until such Parties have received the Disclosure
Statement and related ballots in accordance with applicable law (including as
provided under sections 1125(g) and 1126(b) of the Bankruptcy Code) and will be
subject to sections 1125, 1126, and 1127 of the Bankruptcy Code.
16.    Representations and Warranties.
(a)
Each Restructuring Support Party hereby represents and warrants (on a several
and not joint basis) for itself and not any other person or entity that the
following statements are true, correct, and complete as of the date hereof:



(i)
it is duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its organization, and it has the requisite corporate power
and authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement;



(ii)
the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate



17

--------------------------------------------------------------------------------







or other organizational action on its part and no other proceedings on its part
are necessary to authorize and approve this Agreement or any of the transactions
contemplated herein;
(iii)
this Agreement has been duly executed and delivered by the Restructuring Support
Party and constitutes the legal, valid, and binding agreement of the
Restructuring Support Party, enforceable against the Restructuring Support Party
in accordance with its terms;

(iv)
the execution, delivery, and performance by it of this Agreement does not and
shall not (A) violate any provision of law, rule, or regulation applicable to
it, or its certificate of incorporation or bylaws or other organizational
documents, or (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it is a party;

(v)
subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code, this
Agreement is the legally valid and binding obligation of it, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally, or by equitable principles
relating to enforceability;

(vi)
it has been represented by legal counsel of its choosing in connection with this
Agreement and the transactions contemplated by this Agreement, has had the
opportunity to review this Agreement with its legal counsel, and has not relied
on any other statements made by any Party or its legal counsel as to the meaning
of any term or condition contained herein or in deciding whether to enter into
this Agreement or the transactions contemplated hereby;

(vii)
either is (A) the sole beneficial owner of the principal amount of such Second
Lien Note Claims, 2020 Note Claims, 2019 Note Claims, and RBL Facility Claims
indicated on the respective signature page hereto, or (B) has sole investment or
voting discretion with respect to the principal amount of such Second Lien Note
Claims, 2020 Note Claims, 2019 Note Claims, and RBL Facility Claims, as
applicable, and as indicated on the respective signature page hereto and has the
power and authority to bind the beneficial owner of such Second Lien Note
Claims, 2020 Note Claims, 2019 Note Claims, and RBL Facility Claims to the terms
of this Agreement.



18

--------------------------------------------------------------------------------







(b)
Each of the Debtors hereby represents and warrants on a several and joint basis
that the following statements are true, correct, and complete as of the date
hereof:



(i)
it is duly organized, validly existing, and in good standing under the laws of
the jurisdiction of its organization, and it has the requisite corporate power
and authority to enter into this Agreement and to carry out the transactions
contemplated by, and perform its respective obligations under, this Agreement;

(ii)
the execution and delivery of this Agreement and the performance of its
obligations hereunder have been duly authorized by all necessary corporate or
other organizational action on its part;

(iii)
the execution, delivery, and performance by it of this Agreement does not and
shall not (A) violate any provision of law, rule, or regulation applicable to
it, or its certificate of incorporation or bylaws or other organizational
documents, or (B) conflict with, result in a breach of, or constitute (with due
notice or lapse of time or both) a default under any material contractual
obligation to which it is a party (other than, for the avoidance of doubt, a
default that would be triggered as a result of the Chapter 11 Cases or any
Debtor’s undertaking to implement the Restructuring through the Chapter 11
Cases);

(iv)
this Agreement has been duly executed and delivered by VNR and constitutes the
legal, valid, and binding agreement of each Debtor, enforceable against each
Debtor in accordance with its terms;

(v)
the execution, delivery, and performance by it of this Agreement does not and
shall not require any registration or filing with, consent or approval of,
notice to, or any other action to, with, or by any federal, state or other
governmental authority or regulatory body, except (A) any of the foregoing as
may be necessary and/or required for disclosure by applicable federal or state
securities or “blue sky” laws, (B) any of the foregoing as may be necessary
and/or required in connection with the Chapter 11 Cases, including the approval
of the Disclosure Statement and confirmation of the Plan, (C) filings of amended
certificates of incorporation or articles of formation or other organizational
documents with applicable state authorities, and other registrations, filings,
consents, approvals, notices, or other actions that are reasonably necessary to
maintain permits, licenses, qualifications, and governmental approvals to carry
on the business of the Company, and (D) any



19

--------------------------------------------------------------------------------







other registrations, filings, consents, approvals, notices, or other actions,
the failure of which to make, obtain or take, as applicable, would not be
reasonably likely, individually or in the aggregate, to materially delay or
materially impair the ability of any Party hereto to consummate the transactions
contemplated hereby;
(vi)
it has been represented by legal counsel of its choosing in connection with this
Agreement and the transactions contemplated by this Agreement, has had the
opportunity to review this Agreement with its legal counsel, and has not relied
on any other statements made by any Party or its legal counsel as to the meaning
of any term or condition contained herein or in deciding whether to enter into
this Agreement or the transactions contemplated hereby;

(vii)
The Company has filed with or furnished to the Securities and Exchange
Commission (the “SEC”) all reports, schedules, forms, statements and other
documents (including exhibits and other information incorporated therein)
required to be filed or furnished by it since December 31, 2015 under the
relevant securities laws.  As of their respective dates, and, if amended, as of
the date of the last such amendment, each of the reports, schedules, forms,
statements and other documents (including exhibits and other information
incorporated therein) filed with the SEC by the Company, including any financial
statements or schedules included therein, (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary in order to make the statements in such
document, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of all applicable federal securities laws and the applicable rules
and regulations of the SEC; and

(viii)
subject to the provisions of sections 1125 and 1126 of the Bankruptcy Code, this
Agreement is the legally valid and binding obligation of it, enforceable against
it in accordance with its terms, except as enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, or other similar laws
relating to or limiting creditors’ rights generally, or by equitable principles
relating to enforceability.

17.    Fees. VNR shall (a) pay or reimburse when due all reasonable and
documented fees and expenses (including travel costs and expenses) of the
following (regardless of whether such fees and expenses were incurred before or
after the Petition Date), Milbank, Tweed, Hadley & McCloy LLP as primary
counsel, Porter Hedges LLP, as local counsel, W.D. Von Gonten & Co. (or
comparable consulting firm) as consultants, PJT Partners LP as financial
advisor, in each case to


20

--------------------------------------------------------------------------------







the Consenting Senior Note Holders and Backstop Parties and any such other
advisors or consultants as may be reasonably determined by the Consenting Senior
Note Holders and Backstop Parties, in consultation with VNR, and (b) subject to
Bankruptcy Court approval, pay or reimburse when due (and absent such approval
shall pay or reimburse on the effective date of the Plan), all reasonable and
documented fees and expenses (including travel costs and expenses) of the
following (regardless of whether such fees and expenses were incurred before or
after the Petition Date), Morrison & Foerster LLP as primary counsel, Jackson
Walker LLP as local counsel, and Centerview Partners LLC as financial advisor,
in each case to the Consenting Second Lien Note Holders and 2L Investors. The
fees and expenses of the RBL Agent and holders of RBL Facility Claims shall be
paid as provided for in the Plan Term Sheet.
18.    Creditors’ Committee. All Parties agree that they shall not oppose, and
nothing in this Agreement shall prohibit, the participation of any of the
Consenting Senior Note Holders, the indenture trustee for the 2019 Notes, or
indenture trustee the 2020 Notes on any official committee of unsecured
creditors formed in the Chapter 11 Cases. Notwithstanding anything herein to the
contrary, if any Consenting Senior Note Holder (or indenture trustee) is
appointed to and serves on an official committee of creditors in the Chapter 11
Cases, the terms of this Agreement shall not be construed so as to limit such
Consenting Senior Note Holder’s (or indenture trustee’s) exercise of its
fiduciary duties to any person arising from its service on such committee, and
any such exercise of such fiduciary duties shall not be deemed to constitute a
breach of the terms of this Agreement; provided, that, nothing in this Agreement
shall be construed as requiring any Consenting Senior Note Holder to serve on
any official committee in any of the Chapter 11 Cases.
19.    [Reserved]
20.    No Waiver or Admissions. If the transactions contemplated herein are not
consummated, or if this Agreement is terminated for any reason, nothing herein
shall be construed as a waiver by any Party of any or all of such Party’s
rights, remedies, or interests, and the Parties expressly reserve any and all of
their respective rights, remedies, and interests. This Agreement shall in no
event be construed as or be deemed to be evidence of an admission or concession
on the part of any Party of any claim or fault or liability or damages
whatsoever. Each of the Parties denies any and all wrongdoing or liability of
any kind and does not concede any infirmity in the claims or defenses which it
has asserted or could assert. No Party shall have, by reason of this Agreement,
a fiduciary relationship in respect of any other Party or any person or entity,
and nothing in this Agreement, expressed or implied, is intended to or shall be
so construed as to impose upon any Party any obligations in respect of this
Agreement except as expressly set forth herein. This Agreement and the
Restructuring are part of a proposed settlement of a dispute among the Parties.
Pursuant to Federal Rule of Evidence 408 and any applicable state rules of
evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any proceeding other than a proceeding involving
enforcement of the terms of this Agreement.


21

--------------------------------------------------------------------------------







21.    Relationship Among Parties. Notwithstanding anything herein to the
contrary, the duties and obligations of the Parties under this Agreement (other
than the Debtors) shall be several, not joint. In the event damages result from
the breach of this Agreement by more than one Restructuring Support Party, each
such breaching Restructuring Support Party shall be liable, on a several basis,
for its pro rata share of such damages, determined by multiplying such damages
by the amount of Senior Note Claims, Second Lien Note Claims, and RBL Facility
Claims held by such party divided by the aggregate amount of Senior Note Claims,
Second Lien Note Claims, and RBL Facility Claims held by all such breaching
parties. No prior history, pattern, or practice of sharing confidences among or
between Parties shall in any way affect or negate this understanding and
Agreement. The Parties hereto acknowledge that this Agreement and the other
Definitive Documentation do not constitute an agreement, arrangement, or
understanding with respect to acting together for the purpose of acquiring,
holding, voting, or disposing of any equity securities of the Debtors and the
Restructuring Support Parties do not constitute a “group” within the meaning of
Rule 13d-5 under the Securities Exchange Act of 1934, as amended. No action
taken by any Restructuring Support Party pursuant to this Agreement shall be
deemed to constitute or to create a presumption by any of the Parties that the
Restructuring Support Parties are in any way acting in concert or as such a
“group.”
22.    Specific Performance; Remedies Cumulative. Each Party acknowledges and
agrees that the exact nature and extent of damages resulting from a breach of
this Agreement are uncertain at the time of entering into this Agreement and
that any such breach of this Agreement would result in damages that would be
difficult to determine with certainty. It is understood and agreed by the
Parties that money damages may not be a sufficient remedy for any breach of this
Agreement by any Party, and that each non-breaching Party shall be entitled to
seek specific performance and injunctive or other equitable relief as a remedy
of any such breach, including, without limitation, an order of the Bankruptcy
Court or other court of competent jurisdiction requiring any Party to comply
promptly with any of its obligations hereunder. Such remedy shall not be deemed
to be the exclusive remedy for the breach of this Agreement by any Party or its
representatives. All rights, powers, and remedies provided under this Agreement
or otherwise available in respect hereof at law or in equity shall be cumulative
and not alternative, and the exercise of any right, power, or remedy by any
Party hereto shall not preclude the simultaneous or later exercise of any other
such right, power, or remedy hereunder.
23.    Governing Law and Jurisdiction. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction. By its execution and delivery of this
Agreement, each of the Parties irrevocably and unconditionally agrees for itself
that any legal action, suit, or proceeding against it with respect to any matter
arising under, arising out of, or in connection with this Agreement or for
recognition or enforcement of any judgment rendered in any such action, suit, or
proceeding, shall be brought in either the United


22

--------------------------------------------------------------------------------







States District Court for the Southern District of Texas or, if jurisdiction is
not available in such court, any Texas State court sitting in Houston, and by
execution and delivery of this Agreement, each of the Parties irrevocably
accepts and submits itself to the exclusive jurisdiction of such court,
generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing, each Party agrees that the Bankruptcy
Court shall have exclusive jurisdiction of all matters arising under, arising
out of, or in connection with this Agreement. By execution and delivery of this
Agreement, each of the Parties irrevocably and unconditionally submits to the
personal jurisdiction of the Bankruptcy Court solely for purposes of any action,
suit, or proceeding or other contested matter arising under, arising out of, or
in connection with this Agreement, or for recognition or enforcement of any
judgment rendered or order entered in any such action, suit, proceeding, or
other contested matter.
24.    Waiver of Right to Trial by Jury. Each of the Parties waives any right to
have a jury participate in resolving any dispute, whether sounding in contract,
tort, or otherwise, between any of them arising out of, arising under, in
connection with, relating to, or incidental to the relationship established
between any of them in connection with this Agreement. Instead, any disputes
resolved in court shall be resolved in a bench trial without a jury.
25.    Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon each of the Parties and their respective successors, assigns,
heirs, transferees, executors, administrators, and representatives, in each case
solely as such parties are permitted under this Agreement; provided, however,
that nothing contained in this Section 25 shall be deemed to permit any
transfer, tender, vote, or consent of any claims other than in accordance with
the terms of this Agreement.
26.    No Third-Party Beneficiaries. This Agreement shall be solely for the
benefit of the Parties hereto (or any other party that may become a Party to
this Agreement pursuant to Section 13 of this Agreement), and no other person or
entity shall be a third-party beneficiary of this Agreement.
27.    Consideration. The Parties acknowledge that, other than the agreements,
covenants, representations, and warranties set forth herein and to be included
in the Definitive Documentation, no consideration shall be due or paid to the
Restructuring Support Parties in exchange for their obligations in this
Agreement.
28.    Notices. All notices (including, without limitation, any notice of
termination) and other communications from any Party given or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given:
(a) upon personal delivery to the Party to be notified, (b) when sent by
confirmed electronic mail or facsimile, (c) three (3) days after having been
sent by registered or certified mail, return receipt requested, postage prepaid,
or (d) one (1) business day


23

--------------------------------------------------------------------------------







after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt. All communications shall be
sent:
(a)
To VNR:



Vanguard Natural Resources, LLC
5847 San Felipe, Suite 3000
Houston, Texas 77057
Attn:     Scott W. Smith, President and Chief Executive Officer
Richard Robert, Chief Financial Officer
Fax: (832) 327-2260
Email: swsmith@vnrllc.com
rrobert@vnrllc.com


With a copy (which shall not constitute notice) to:


Paul Hastings LLP
71 S. Wacker Drive
45th Floor
Chicago, IL 60606
Tel.: (312) 499-6000
Fax.: (312) 499-6100
Attn:     Chris Dickerson
Douglas Getten
Todd Schwartz
Email:     chrisdickerson@paulhastings.com
douggetten@paulhastings.com
toddschwartz@paulhastings.com


(b)
To the address set forth on each Consenting Second Lien Note Holder’s signature
page (or as directed by any transferee thereof), as the case may be, with a copy
(which shall not constitute notice) to:

Morrison & Foerster LLP
250 West 55th Street
New York, New York 10019
Tel: (212) 468-8000
Fax: (212) 468-7900
Attn:     John Pintarelli
Jon Levine
Daniel Harris
Email:    jpintarelli@mofo.com
jonlevine@mofo.com


24

--------------------------------------------------------------------------------







dharris@mofo.com


(c)
To the address set forth on each Consenting Senior Note Holders signature page
(or as directed by any transferee thereof), as the case may be, with a copy
(which shall not constitute notice) to:

Milbank, Tweed, Hadley & McCloy LLP

28 Liberty Street
New York, New York 10005
Tel: (212) 530-5100
Fax: (212) 530-5219
Attn:     Dennis Dunne
Samuel Khalil
Brian Kinney
Email: ddunne@milbank.com
skhalil@milbank.com
bkinney@milbank.com


(d)
To the address set forth on each Consenting RBL Lender’s signature page (or as
directed by any transferee thereof), as the case may be, with a copy (which
shall not constitute notice) to:

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, New York 10153
Tel: (212) 310-8000
Fax: (212) 310-8007
Attn:    Stephen Karotkin
Joseph Smolinsky
Blaire Cahn
Email: stephen.karotkin@weil.com
joseph.smolinsky@weil.com
blaire.cahn@weil.com


29.    Entire Agreement. This Agreement, including the Exhibits and Schedules
hereto, constitutes the entire agreement of the Parties with respect to the
subject matter of this Agreement, and supersedes all other prior negotiations,
agreements, representations, warranties, term sheets, proposals, and
understandings, whether written, oral, or implied, among the Parties with
respect to the subject matter of this Agreement; provided, however, that any
confidentiality agreement executed by any Party shall survive this Agreement and
shall continue in full force and effect, subject to the terms thereof,
irrespective of the terms hereof.


25

--------------------------------------------------------------------------------







30.    Time Periods. If any time period or other deadline provided in this
Agreement expires on a day that is not a business day, then such time period or
other deadline, as applicable, shall be deemed extended to the next succeeding
business day.
31.    Severability of Provisions. If any provision of this Agreement for any
reason is held by a court of competent jurisdiction to be invalid, illegal, or
unenforceable in any respect, the remaining provisions shall remain in full
force and effect if the essential terms and conditions of this Agreement for
each party remain valid, binding, and enforceable.
32.    Amendment or Waiver.
(a)    This Agreement may not be modified, amended, or supplemented without the
prior written consent of VNR and the Required Consenting Senior Note Holders.
Notwithstanding the foregoing, this Section 32 may not be modified, altered, or
amended except in writing signed by each of the Parties.
(b)    Each of the Parties agrees to negotiate in good faith all amendments and
modifications to this Agreement as reasonably necessary and appropriate to
consummate the Restructuring.
(c)    No waiver of any of the provisions of this Agreement shall be deemed or
constitute a waiver of any other provision of this Agreement, whether or not
similar, nor shall any waiver be deemed a continuing waiver.
32A.     Additional Consent Provisions.
(a)This Agreement may not be modified, amended, or supplemented without the
prior written consent of the Required Consenting RBL Lenders.
(b)Notwithstanding the foregoing, the consent of each affected RBL Lender shall
be required in connection with (i) any increase of its commitment; (ii) the
postponement of any scheduled date for payment of principal, interest, fees, or
other amounts payable to such Consenting RBL Lender; (iii) any reduction in the
principal amount of any loan, interest rate, fee, or other amount payable to
such Consenting RBL Lender; (iv) altering the pro rata sharing of payments; or
(v) any other modification that reduces the amount of cash or principal amount
of notes that such Consenting RBL Lender receives under the Plan (it being
agreed that the addition of additional Consenting RBL Lenders or the election by
other RBL Lenders of Option 1 or Option 2, each in accordance with the terms of
this Agreement, shall not constitute such an alteration).
1.Counterparts. This Agreement may be executed in one or more counterparts, each
of which, when so executed, shall be deemed an original and all of which shall
constitute one and the same Agreement. The signatures of all of the Parties need
not appear on the same counterpart.


26

--------------------------------------------------------------------------------







Delivery of an executed signature page of this Agreement by facsimile or
electronic mail shall be effective as delivery of a manually executed signature
page of this Agreement.
2.Public Disclosure. VNR may, in its sole discretion, disclose this Agreement
(including the signature pages hereto) in a press release and/or public filing,
including the Chapter 11 Cases; but shall not disclose the holdings set forth on
any signature page hereto or the commitment schedules annexed hereto.
3.Headings. The section headings of this Agreement are for convenience only and
shall not affect the interpretation hereof. References to sections, unless
otherwise indicated, are references to sections of this Agreement.
4.Interpretation. This Agreement constitutes a fully negotiated agreement among
commercially sophisticated parties and therefore shall not be construed or
interpreted for or against any Party, and any rule or maxim of construction to
such effect shall not apply to this Agreement.


[Signatures and exhibits follow]




27

--------------------------------------------------------------------------------








RBL JOINDER


The undersigned (“Joining Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement (the “Agreement”), dated as of
February 1, 2017 as amended as of May 23, 2017, entered into by and among
Vanguard Natural Resources, LLC (“VNR”), certain other direct and indirect
subsidiaries of VNR (collectively, the “Company”) and certain holders of claims
against the Company signatory thereto and, with respect to the claims set forth
below, agrees to be bound to the terms and conditions thereof as a “Consenting
RBL Lender” and shall be deemed a “Restructuring Support Party” under the terms
of the Agreement.


Date Executed: June 6, 2017


[Name]


By: _________________________________
Name:
Title:


Principal Amount of Debt:


$___________________of loans under the RBL Facility


$___________________of Second Lien Note Claims


$___________________of Senior Note Claims






Acknowledgements:


By: _________________________________
Name:
Title:




[Signature Page to Restructuring Support Agreement]

--------------------------------------------------------------------------------






Vanguard Natural Resources, LLC on behalf of itself and each other Debtor


By: __/s/ Richard A. Robert______________
Name: Richard A. Robert
Title: Executive Vice President and Chief Financial Officer













































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




ABN AMRO Capital USA LLC


By: /s/ Urvashi Zutshi                                      
Name: Urvashi Zutshi
Title: Managing Director




Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




ZB, N.A. dba Amegy Bank


By: /s/ G. Scott Collins                                      
Name: G. Scott Collins
Title: Senior Vice President


By: /s/ Alexander Ouyang                                  
Name: Alexander Ouyang
Title: Assistant Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Associated Bank, N.A.


By: /s/ Alison K. Tregilgas                                
Name: Alison K. Tregilgas
Title: Senior Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




BANC OF AMERICA CREDIT PRODUCTS, INC.


By: /s/ Margaret Sang                                      
Name: Margaret Sang
Title: Authorized Signatory


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Bank of America, N.A.


By: /s/ Jacob Carson                                       
Name: Jacob Carson
Title: Assistant Vice President


Signature of Bank of America, N.A. provided solely with respect to the loan or
loans managed by the Special Asset Division and encompasses only those loan or
loans so held by Bank of America, N.A. as Consenting RBL Lender.


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim







--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




BARCLAYS BANK PLC ("Barclays"), solely in respect of its Portfolio Management
Group ("PMG") and not any unit group, division or affiliate of Barclays and
solely in respect of PMG's RBL Facility Claims


By: /s/ May Huang                                        
Name: May Huang
Title: Assistant Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim


For the avoidance of doubt, and notwithstanding anything to the contrary
contained in this Agreement, Section 13 shall not apply to Barclays (other than
with respect to RBL Facility Claims held by PMG) and nothing in this Agreement
shall bind either PMG or Barclays, to take or not take any action, or otherwise
in any respect, with respect to Barclays' Senior Note Claims or Second Lien Note
Claims (if any).





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Black Diamond Credit Strategies Master Fund, Ltd. as a Lender
BY: BDCM Fund Adviser, L.L.C.,
Its Investment Manager


By: /s/ Stephen H. Deckoff                                  
Name: Stephen H. Deckoff
Title: Managing Principal


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




BANK OF MONTREAL


By: /s/ James V. Ducote                                    
Name: James V. Ducote
Title: Managing Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CAPITAL ONE, NATIONAL ASSOCIATION


By: /s/ Stephen Hartman                                  
Name: Stephen Hartman
Title: Assistant Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Citibank N.A.,


By: /s/ Michael Smolow                                   
Name: Michael Smolow
Title: Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Citizens Bank N.A.,


By: /s/ Michael Flynn                                      
Name: Michael Flynn
Title: Senior Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




[Comerica Bank]


By: /s/ Chad Stephenson                                   
Name: Chad Stephenson
Title: Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim





















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Commonwealth Bank of Australia


By: /s/ Sanjay Remond                                      
Name: Sanjay Remond
Title: Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim



















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Credit Agricole Corporate and Investment Bank


By: /s/ Ronald E. Spitzer                                      
Name: Ronald E. Spitzer
Title: Managing Director


By: /s/ Kathleen Sweeney                                     
Name: Kathleen Sweeney
Title: Managing Director




Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim













--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




DEUTSCHE BANK AG NEW YORK BRANCH


By: /s/ Marcus Tarkington                                    
Name: Marcus Tarkington
Title: Director


By: /s/ Peter Cucchiara                                    
Name: Peter Cucchiara
Title: Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




The Huntington National Bank


By: /s/ Christopher Renyi                                      
Name: Christopher Renyi
Title: Senior Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




ING Capital LLC


By: /s/ Juli Bieser                                      
Name: Juli Bieser
Title: Managing Director


By: /s/ Scott Lamoreaux                              
Name: Scott Lamoreaux
Title: Managing Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




JPMORGAN CHASE BANK, N.A., ("JPMC"), solely in respect of its Commercial Banking
Corporate Client Banking & Specialized Industries unit ('"CCBSI") and not any
other unit, group, division or affiliate of JPMC and solely in respect of
CCBSI's RBL Facility Claims holdings. For the avoidance of doubt, and
notwithstanding anything to the contrary contained in this Agreement, the
Agreement shall not apply to JPMC other than with respect to RBL Facility Claims
arising from the RBL Facility holdings held by CCBSI.


By: /s/ Matthew H. Massie                                      
Name: Matthew H. Massie
Title: Managing Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Natixis, New York Branch


By: /s/ Kenyatta B. Gibbs                                    
Name: Kenyatta B. Gibbs
Title: Director


By: /s/ Carlos Quinteros                                    
Name: Carlos Quinteros
Title: Managing Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim

















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




PNC Bank, N.A.


By: /s/ John Ataman                                      
Name: John Ataman
Title: SVP


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim





















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




ROYAL BANK OF CANADA


By: /s/ H. Christopher DeCotiis                               
Name: H. Christopher DeCotiis
Title: Attorney-in-Fact


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim





















--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




THE BANK OF NOVA SCOTIA


By: /s/ Mark Sparrow                                      
Name: Mark Sparrow
Title: Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Sumitomo Mitsui Banking Corporation


By: /s/ Toshitake Funaki                                
Name: Toshitake Funaki
Title: Managing Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Sun Trust Bank


By: /s/ Janet R. Naifeh                                   
Name: Janet R. Naifeh
Title: Senior Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Wells Fargo Bank, N.A.


By: /s/ Max Gilbert                                   
Name: Max Gilbert
Title: Assistant Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Whitney Bank


By: /s/ Liana Tchernysheva                                   
Name: Liana Tchernysheva
Title: Senior Vice President


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim





































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Fifth Third Bank, an Ohio banking corporation


By: /s/ David R. Garcia                                  
Name: David R. Garcia
Title: Vice President




Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim























--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




UBS AG, Stamford Branch


By: /s/ Craig Pearson                                      
Name: Craig Pearson
Title: Associate Director


By: /s/ Darlene Arias                                   
Name: Darlene Arias
Title: Director


Holdings: $[REDACTED] of outstanding principal amount of loans under the RBL
Facility


Holdings: $0 of Senior Note Claims


Holdings: $0 of Second Lien Note Claim







--------------------------------------------------------------------------------






Exhibit A
to the Restructuring Support Agreement
PLAN TERM SHEET
(See attached)







--------------------------------------------------------------------------------






Exhibit B
to the Restructuring Support Agreement
FORM OF TRANSFEREE JOINDER
The undersigned (“Transferee”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement (the “Agreement”), dated as of
June 6, 2017, entered into by and among Vanguard Natural Resources, LLC (“VNR”),
certain other direct and indirect subsidiaries of VNR (collectively, the
“Company”), [Transferor’s Name] (“Transferor”) and other holders of claims
against the Company signatory thereto and, with respect to the claims acquired
from the Transferor, agrees to be bound to the terms and conditions thereof to
the extent Transferor was thereby bound, without modification, and shall be
deemed a “Restructuring Support Party” under the terms of the Agreement.
Date Executed: ___________, 2017
[Transferee’s Name]
By:                         
Name:
Title:
                        
Principal Amount of Debt acquired:


$ _________________ of outstanding principal amount of loans under the RBL
Facility


$__________________ of Second Lien Note Claims


$__________________ of Senior Note Claims








Acknowledgements:
By:                         
Name:
Title:









--------------------------------------------------------------------------------






Exhibit C


to the Restructuring Support Agreement
PLAN SUPPLEMENT DOCUMENTS
1.
The Exit Facility documents, including intercreditor agreement, collateral
documents, ISDA schedules, and other related documents

2.
The Alternative Term Loan

3.
New formation documents and bylaws for each Debtor

4.
An equityholder’s agreement (if applicable)

5.
A registration rights agreement

6.
A description of any corporate restructuring transactions to be taken in
connection with emergence

7.
A schedule of assumed contracts and leases

8.
A schedule of rejected contracts and leases

9.
New executive employment agreements

10.
A list of retained causes of action

11.
The identity of the members of the boards of directors for the reorganized
Debtors and the information required by 11 U.S.C. § 1129(a)(5) with respect to
the reorganized Debtors

Rights Offering Procedures for the Senior Notes Rights Offering and GUC Rights
Offering, respectively







--------------------------------------------------------------------------------






Exhibit D
to the Restructuring Support Agreement
FORM OF RBL JOINDER
The undersigned (“Joining Party”) hereby acknowledges that it has read and
understands the Restructuring Support Agreement (the “Agreement”), dated as of
February 1, 2017 as amended as of June 6, 2017, entered into by and among
Vanguard Natural Resources, LLC (“VNR”), certain other direct and indirect
subsidiaries of VNR (collectively, the “Company”) and certain holders of claims
against the Company signatory thereto and, with respect to the claims set forth
below, agrees to be bound to the terms and conditions thereof as a “Consenting
RBL Lender” and shall be deemed a “Restructuring Support Party” under the terms
of the Agreement.
Date Executed: ___________, 2017
[Name]
By:                         
Name:
Title:
                        
Principal Amount of Debt:


$ _________________ of loans under the RBL Facility


$__________________ of Second Lien Note Claims


$__________________ of Senior Note Claims








Acknowledgements:
By:                         
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT A TO RSA
VANGUARD NATURAL RESOURCES, LLC
PLAN TERM SHEET
As Amended and Restated on June 6, 2017
THIS TERM SHEET IS NOT AN OFFER WITH RESPECT TO ANY SECURITIES OR A SOLICITATION
OF ACCEPTANCE OR REJECTION OF A CHAPTER 11 PLAN OF REORGANIZATION PURSUANT TO
THE BANKRUPTCY CODE. ANY SUCH OFFER OR SOLICITATION WILL BE MADE ONLY IN
COMPLIANCE WITH ALL APPLICABLE SECURITIES LAWS AND PROVISIONS OF THE BANKRUPTCY
CODE. THIS TERM SHEET IS BEING PROVIDED IN FURTHERANCE OF SETTLEMENT DISCUSSIONS
AND IS ENTITLED TO PROTECTION PURSUANT TO RULE 408 OF THE FEDERAL RULES OF
EVIDENCE AND ANY SIMILAR FEDERAL OR STATE RULE OF EVIDENCE. THE TRANSACTIONS
DESCRIBED IN THIS TERM SHEET ARE SUBJECT IN ALL RESPECTS TO, AMONG OTHER THINGS,
CONDUCT OF ACCEPTABLE DUE DILIGENCE, OBTAINING REQUIRED INTERNAL APPROVALS,
EXECUTION AND DELIVERY OF DEFINITIVE DOCUMENTATION AND SATISFACTION OR WAIVER OF
THE CONDITIONS PRECEDENT SET FORTH THEREIN AND AS SUCH THIS TERM SHEET IS NOT AN
OFFER CAPABLE OF ACCEPTANCE.
NOTHING IN THIS TERM SHEET SHALL CONSTITUTE OR BE CONSTRUED AS AN ADMISSION OF
ANY FACT OR LIABILITY, A STIPULATION OR A WAIVER, AND EACH STATEMENT CONTAINED
HEREIN IS MADE WITHOUT PREJUDICE, WITH A FULL RESERVATION OF ALL RIGHTS,
REMEDIES, CLAIMS AND DEFENSES OF THE NOTEHOLDERS, THE RBL LENDERS, COMPANY, AND
ANY CREDITOR PARTY. THIS TERM SHEET DOES NOT INCLUDE A DESCRIPTION OF ALL OF THE
TERMS, CONDITIONS, AND OTHER PROVISIONS THAT ARE TO BE CONTAINED IN THE
DEFINITIVE DOCUMENTS, WHICH REMAIN SUBJECT TO DISCUSSION, NEGOTIATION AND
EXECUTION. THIS TERM SHEET AND THE TERMS CONTAINED HEREIN ARE CONFIDENTIAL.


SUMMARY OF PRINCIPAL TERMS
OF POTENTIAL RESTRUCTURING TRANSACTION


This plan term sheet (the “Plan Term Sheet”) sets forth certain key terms of a
potential restructuring transaction (the “Transaction”) with respect to the
existing debt and other obligations of Vanguard Natural Resources, LLC (“VNR”),
and its affiliated companies that are debtors under chapter 11 of the Bankruptcy
Code (collectively with VNR, the “VNR Parties” or the “Company”). The
Transaction will be effected pursuant to a chapter 11 plan of reorganization
(the “Plan”) in the Company’s chapter 11 cases pending in the United States
Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”). To
effectuate the Transaction, certain holders of Senior Note Claims (the “Ad Hoc
Senior Noteholders”), certain holders of Second Lien Note Claims (the “Ad Hoc 2L
Noteholders”), and certain RBL Lenders (the “Consenting RBL Lenders”) under the
RBL (as defined below) have executed a restructuring support agreement (as
amended as of June 6, 2017 and as may be further amended in accordance with its
terms, the “RSA”) with the Company, to which this Plan Term Sheet is appended.
The Plan will act as (and contain) a global settlement of all claims and causes
of actions amongst the relevant parties.
The Transaction will be financed by (i) use of cash collateral; (ii) a fully
committed $19.25 million equity investment (the “2L Investment”) pursuant to the
Equity Commitment Agreement by certain holders of Second Lien Note Claims (in
their capacity as such, the “2L Investors”); (iii)  a $255.75 million rights
offering (the “Senior Note Rights Offering”) that is fully backstopped by
certain holders of Senior Note Claims (in their capacity as such, the “Senior
Note Backstop Parties”), pursuant to the Backstop Commitment Agreement; (iv) the
Revolving Facility (as defined below); (v) the Term Facility (as defined below);
(vi) the purchase (at par) for cash of $31.25 million in principal amount of the
Term Facility by certain Senior Note Backstop Parties; and (vii) the Alternative
Term Loan (as hereinafter defined).


Reference is made to the following documents and obligations:







--------------------------------------------------------------------------------







(i)
that certain third Amended and Restated Credit Agreement, dated as of September
30, 2011 (the “RBL” and all claims and obligations arising under or in
connection with the RBL, “RBL Claims”), by and among Vanguard Natural Gas, LLC,
the lenders from time to time party thereto (the “RBL Lenders”) and Citibank
N.A., as administrative agent (the “RBL Agent”).



(ii)
those certain 7.0% Senior Secured Second Lien Notes due 2023 (the “Second Lien
Notes”, and all claims and obligations arising under or in connection with the
Second Lien Notes, the “Second Lien Note Claims”) issued under the Indenture
dated February 10, 2016, by and among VNR, VNR Finance Corp. and U.S. Bank
National Association, as trustee.



(iii)
those certain 7.875% Senior Notes due 2020 (the “2020 Notes”, and all claims and
obligations arising under or in connection with the 2020 Notes, the “2020 Note
Claims”) issued under the Indenture dated April 4, 2012, by and among VNR, VNR
Finance Corp. and U.S. Bank National Association, as trustee.



(iv)
those certain 8 3/8% Senior Notes due 2019 (the “2019 Notes” and together with
the 2020 Notes, the “Senior Notes”, and all claims and obligations arising under
or in connection with the 2019 Notes, the “2019 Note Claims” and together with
the 2020 Note Claims, the “Senior Note Claims”) issued under the Indenture dated
as of May 27, 2011, among Eagle Rock Energy Partners, L.P., Eagle Rock Energy
Finance Corp. and U.S. Bank National Association, as trustee.



(v)
those asserted claims or other related assertions of a property or similar
interest in property of a Debtor’s estate asserted by Encana Oil & Gas (USA)
Inc. (the “Encana Claims”).



TREATMENT OF CLAIMS AND INTERESTS UNDER THE PLAN


The below summarizes the treatment to be received on or as soon as practicable
after the Plan Effective Date (as defined below) by holders of claims against,
and interests in, the Company pursuant to the Plan.


Administrative, Priority, and Tax Claims
Allowed administrative, priority, and tax claims will be satisfied in full, in
cash, or otherwise receive treatment consistent with the provisions of section
1129(a)(9) of the Bankruptcy Code.







--------------------------------------------------------------------------------





RBL Claims
RBL Claims shall be allowed in the aggregate principal amount of
$1,248,945,000.00 plus (x) any accrued and unpaid interest (whether pre or post
Petition Date) at the non-default rate provided in the RBL through and including
the Effective Date (the “Credit Agreement Interest”), and (y) all unpaid pre and
post Petition Date fees, expenses, and other charges (including professional
fees and expenses) provided for in the RBL (the “Credit Agreement Fees and
Expenses”).  Each holder of an Allowed RBL Claim shall receive its pro
rata share of: (a) cash in the amount of the Credit Agreement Interest plus (b)
cash in the amount of its pro rata share of the net cash proceeds of the sale of
certain oil and gas assets in Glasscock County, Texas (the “Glasscock Sale
Proceeds”). In addition, each RBL Lender shall receive (at its election)
treatment under either Option 1 or Option 2 below:


Option 1: Each RBL Lender that elects on its ballot (or does not vote and/or
fails to make any election on such ballot and is deemed to elect) Option 1 shall
also receive its Option 1 Pro Rata Share of:


a.    the Lender Paydown (as defined below);
b.    the aggregate commitments under the Revolving Facility (as defined below);
and
c.    the RBL Lenders’ share of the Term Facility A (as defined below); or


Option 2: Each RBL Lender that affirmatively elects on its ballot Option 2 shall
also receive its Option 2 Pro Rata Share of the Alternative Term Loan (as
defined below). In addition, all Credit Agreement Fees and Expenses shall be
paid on the Plan Effective Date.


The Debtors’ cash on hand on and after the Plan Effective Date shall be subject
to, among other things, the anti-hoarding covenant in the Revolving Facility.


For purposes hereof, the following terms are defined as follows:


“Option 1 Pro Rata Share” means the proportion that the amount of an RBL Claim
held by an RBL Lender that elects Option 1 bears to the aggregate amount of the
RBL Claims held by all the RBL Lenders that elect Option 1.


“Lender Paydown” means $305,195,000 in cash: (a) minus the amount of any
Glasscock Sale Proceeds paid to the holders of RBL Claims on account thereof on
or prior to the Effective Date (such $305,195,000, as the same may be so
reduced, the “Net Cash Payment”); and (b) minus (i) the aggregate amount of the
Net Cash Payment the Option 2 RBL Lenders would have received had all such RBL
Lenders elected Option 1 and (ii) the amount of $31,250,000 in cash actually
received by the RBL Agent under the RBL for the purchase of $31,250,000 in
principal amount of Term Facility A by certain Senior Note Backstop Parties on
the Effective Date, which $31,250,000 shall be retained by the RBL Lenders that
have elected Option 1.


“Option 2 Pro Rata Share” means the proportion that the amount of an RBL Claim
held by an RBL Lender that elects Option 2 bears to the aggregate amount of the
RBL Claims held by all the RBL Lenders that elect Option 2.


“Revolving Facility” means the Revolving Facility to be entered into on the Plan
Effective Date by the RBL Lenders that have elected Option 1, having the terms
set forth on Annex A to this Plan Term Sheet. It is understood that if all RBL
Lenders elect Option 1, the Revolving Facility shall be in the aggregate
committed amount of $850 million, which amount shall be deemed fully drawn as of
the Plan Effective Date (prior to giving effect to any mandatory prepayments on
account of the anti-hoarding covenant in the Revolving Facility), and if any RBL
Lenders elect Option 2, such $850 million amount shall be reduced dollar for
dollar by the commitment that would otherwise have been attributable to such
Option 2 RBL Lenders had they elected Option 1.


“Term Facility A” means the Term Facility to be entered into on the Plan
Effective Date by the RBL Lenders that have elected Option 1, having the terms
set forth on Annex A to this Plan Term Sheet. It is understood that if all RBL
Lenders elect Option 1, the principal amount of the Term Facility A shall be in
the aggregate amount of $125 million, and if any RBL Lenders elect Option 2,
such $125 million amount shall be reduced dollar for dollar by the amount of
such $125 million that would otherwise have been attributable to Option 2 RBL
Lenders had they elected Option 1. Contemporaneously with the issuance of the
Term Facility A, certain Consenting Senior Note Holders will, pursuant to the
Backstop Commitment Agreement, purchase in cash, and the RBL Lenders that have
elected Option 1 will sell, $31.25 million in principal amount of Term Facility
A, at par, based on their Option 1 Pro Rata Share; provided, however, that such
$31.25 million in principal amount of Term Facility A to be purchased shall not
be subject to any reduction for the RBL Lenders, if any, that elect Option 2 or
otherwise.


“Alternative Term Loan” shall mean the Alternative Term Loan to be received by
the Option 2 RBL Lenders having the terms set forth on Annex B to this Plan Term
Sheet or as set forth in the Plan Supplement. The Alternative Term Loan shall be
in the aggregate principal amount of the sum of (a) the Lender Paydown, (b) the
Revolving Facility commitment, and (c) the portion of the Term Facility A in
each case the Option 2 RBL Lenders would have received under the Plan had they
elected Option 1.







--------------------------------------------------------------------------------





Second Lien Note Claims
Allowed Second Lien Notes Claims will receive new notes in the current principal
amount (approximately $75,600,000) plus the amount of accrued but unpaid
interest at the non-default rate through the Plan Effective Date, which new
notes shall be substantially similar to the current Second Lien Notes but
providing a 12 month later maturity and a 200 basis point increase to the
interest rate.
 
Senior Note Claims
Each holder of an allowed Senior Note Claim shall receive (a) its pro rata share
of 97% of the ownership interests in reorganized VNR Finance Corp. (the “New
Equity Interests”), subject to dilution by the Senior Note Rights Offering, 2L
Investment, the GUC Rights Offering, distributions from the GUC Equity Pool, the
Backstop Fee, New Equity Interests issuable upon exercise of the new warrants by
Preferred Equity and Common Equity (the “Warrant Equity”), the Management
Incentive Plan, and New Equity Interests issued to Encana, as set forth herein
(following dilution by the Senior Note Rights Offering, the 2L Investment, GUC
Equity Pool (assuming that the GUC Equity Pool is fully utilized) and Backstop
Fee (but prior to dilution by the GUC Rights Offering, Warrant Equity, the New
Equity Interests issued to Encana, and the Management Incentive Plan) such
interests will equal 3.4% of the New Equity Interests) and (b) the opportunity
to participate in the Senior Note Rights Offering.


General Unsecured Claims
Allowed General Unsecured Claims other than Encana Claims may elect to either
(i) participate in the general unsecured claim cash pool (the “GUC Cash Pool”)
or (ii) receive (x) their pro rata share of the general unsecured creditor
equity pool (the “GUC Equity Pool”) and (y) for certain holders of Allowed
General Unsecured Claims (the “GUC Eligible Holders”), the opportunity to
participate in a rights offering (the “GUC Rights Offering”). The GUC Cash Pool
will consist of $3.75 million in cash, and holders of Allowed General Unsecured
Claims that elect to participate in the GUC Cash Pool will receive cash equal to
12% of the amount of their Allowed General Unsecured Claim upon the Allowance of
such Claim; provided, however, that if the GUC Cash Pool has been exhausted,
Holders of Allowed General Unsecured Claims will no longer be able to elect to
participate in the GUC Cash Pool, and all such Holders will receive their pro
rata share of the GUC Equity Pool and, for such Holders that are also GUC
Eligible Holders, the opportunity to participate in the GUC Rights Offering. The
GUC Equity Pool will consist of a number of New Equity Interests (subject to
dilution by (a) the Warrant Equity, (b) the Management Incentive Plan, (c) the
GUC Rights Offering, and (d) New Equity Interests issued to Encana) equal to (x)
0.00000000628571% multiplied by (y) the total amount of Allowed General
Unsecured Claims multiplied by (z) the number of New Equity Interests as of the
Effective Date; provided that in no event shall the GUC Equity Pool exceed 0.22%
of the New Equity Interests as of the Effective Date.


Encana Claims
Encana Claims will not be allowed except as provided by a non-appealable order
of the Bankruptcy Court (“Allowed Encana Claims”). Allowed Encana Claims shall
receive, in full and final satisfaction, settlement, release, and discharge of
and in exchange for the Encana Claims, (a) New Common Stock at the same rate as
holders of General Unsecured Claims and (b) the opportunity to participate in
the GUC Rights Offering.


Trade Claims
Trade claims of up to $3,000,000 may be unimpaired.







--------------------------------------------------------------------------------





Intercompany Claims
Intercompany claims shall be reinstated, compromised, or cancelled, at the
option of the relevant holder of such claims with the reasonable consent of the
Required Consenting Senior Note Holders and the Required Consenting RBL Lenders.


Preferred Equity
If Plan is accepted by the classes of General Unsecured Claims and Preferred
Equity and subject to all other restructuring terms being agreed to in a manner
acceptable to the Company, the Required Consenting Senior Note Holders, and the
Required Consenting RBL Lenders, holders of Preferred Equity will receive
(unless such holder elects to waive such distribution) their pro rata share of
(a) 3% of the New Equity Interests (subject to dilution by the Senior Notes
Rights Offering, the 2L Investment, the GUC Rights Offering, distributions from
the GUC Equity Pool, the Warrant Equity, the Management Incentive Plan, the
Backstop Fee, and the New Equity Interests issued to Encana) and (b) 3-year
warrants for 3% of the New Equity Interests (subject to dilution by the
Management Incentive Plan) exercisable at a TEV to be calculated based on actual
net debt, plus Allowed General Unsecured Claims (including rejection damage
claims) and administrative expense claims, each as determined as of the Plan
Effective Date without giving effect to the Senior Notes Rights Offering, the
Senior Notes Backstop, the GUC Rights Offering, or the 2L Investment. If the
Plan is not so accepted, holders of Preferred Equity will receive no
distribution and the 3% of New Equity Interests and 3-year warrants will not be
issued. In any case, their Preferred Equity interests will be cancelled.


Common Equity
If Plan is accepted by the classes of General Unsecured Claims, Preferred
Equity, and Common Equity and subject to all other restructuring terms being
agreed to in a manner acceptable to the Company, the Required Consenting Senior
Note Holders, and the Required Consenting RBL Lenders, holders of Common Equity
will receive (unless such holder elects to waive such distribution) their pro
rata share of 3-year warrants for 3% of the New Equity Interests (subject to
dilution by the Management Incentive Plan) exercisable at a TEV to be calculated
based on actual net debt, plus Allowed General Unsecured Claims (including
rejection damage claims), administrative expense claims, and the liquidation
preference of the Preferred Equity, each as determined as of the Plan Effective
Date without giving effect to the Senior Notes Rights Offering, the Senior Note
Backstop, the GUC Rights Offering, or the 2L Investment. If the Plan is not so
accepted, holders of Common Equity will receive no distribution and their share
of 3-year warrants will not be issued. In any case, their Common Equity
interests will be cancelled.







--------------------------------------------------------------------------------





RIGHTS OFFERING


Senior Notes Rights Offering
The Plan will provide for a $255.75 million rights offering to purchase New
Equity Interests (the “Senior Note Rights Offering Shares”) at a 25% discount to
plan value (based on a total enterprise value of $1.425 billion and
consideration of net excess cash ($45 million) in calculation of such plan
equity value) to holders of Senior Note Claims (of which $127.875 million shall
be reserved for the Senior Note Backstop Parties and the remaining $127.875
million will be offered pro rata to all holders of Senior Note Claims subject to
compliance with applicable securities laws). The Senior Note Rights Offering
Shares equal 84.8% of the New Equity Interests, subject to dilution by the GUC
Rights Offering, Warrant Equity and the Management Incentive Plan, and the New
Equity Interests issued to Encana.
  
Senior Note Backstop
The Senior Note Backstop Parties have executed the Backstop Agreement whereby
they have agreed to fully backstop the Senior Notes Rights Offering and purchase
any unsubscribed Senior Note Rights Offering Shares in exchange for an aggregate
backstop fee payable in fully-diluted New Equity Interests in an amount equal to
6% of the Senior Note Rights Offering Shares (the “Backstop Fee”).


2L Investment
The Plan will provide for the 2L Investors to purchase (and the 2L Investors
have committed to purchase) $19.25 million in New Equity Interests (the
“2L Investment Shares”) at a 25% discount to plan value (based on a total
enterprise value of $1.425 billion and consideration of net excess cash ($45
million) in calculation of such plan equity value). There will be no additional
fee payable to the 2L Investors in connection with this fully committed
purchase. The 2L Investment Shares equal 6.4% of the New Equity Interests,
subject to dilution by the Management Incentive Plan, the Warrant Equity, the
GUC Rights Offering, and the New Equity Interests issued to Encana.
GUC Rights Offering
New Common Stock on on account of the GUC Rights Offering shall only be issued
to Holders of Allowed Claims. Holders of Allowed General Unsecured Claims,
Disputed General Unsecured Claims, Allowed Encana Claims, or Disputed Encana
Claims (in each case that are otherwise eligible to participate in the GUC
Rights Offering) that wish to participate in the GUC Rights Offering must
subscribe and deposit their purchase price prior to the subscription deadline
set forth in the GUC Rights Offering Procedures (which shall be prior to the
Effective Date). No New Common Stock on account of the GUC Rights Offering (or
New Common Stock from the GUC Equity Pool) shall be issued until such time as
all Disputed General Unsecured Claims or Disputed Encana Claims, as applicable,
have been resolved. If the Holder of a Disputed Claim subscribed for a greater
number of GUC Rights Offering Shares than their Allowed Claim would entitle them
to subscribe for, their subscription shall be deemed reduced and any excess
deposit returned to them in accordance with the GUC Rights Offering Procedures.
The GUC Rights Offering will not be backstopped, and the New Common Stock issued
on account of the GUC Rights Offering shall be in addition to the Senior Notes
Rights Offering Shares.

OTHER TERMS OF THE TRANSACTION
DIP
If applicable, any Final DIP Order shall be subject to the documentation
principles set forth in paragraph 3 of the RSA but in any event not inconsistent
with this Plan Term Sheet and the RSA.







--------------------------------------------------------------------------------





Tax Issues
The Plan and the corporate form of reorganized VNR and reorganized VNR Finance
Corp. shall be structured to achieve a tax efficient structure, in a manner
acceptable to the Company, the Required Consenting Senior Note Holders, and the
Required Consenting RBL Lenders.


Corporate Governance
The terms and conditions of the new corporate governance documents of the
reorganized Company (including the bylaws and certificates of incorporation or
similar documents, among other governance documents, and an equityholders
agreement if desired by the Required Consenting Senior Note Holders) shall be
subject to all applicable consent and approval rights in the RSA to the extent
set forth therein.
Board of Directors
The initial directors of the New Board shall consist of 5 directors selected by
the Required Consenting Senior Note Holders, and 2 members of current management
selected by current management.


Management Incentive Plan
10% of the New Equity Interests will be reserved for a management incentive plan
(the “Management Incentive Plan”), the form, terms, allocation, and vesting to
be determined by the New Board.


Releases & Exculpation
The Plan and Confirmation Order will contain customary mutual releases and
exculpation provisions, including releases from and for the benefit of the Ad
Hoc Senior Noteholders, Indenture Trustees, the Ad Hoc 2L Noteholders, the
Senior Note Backstop Parties, the RBL Lenders, the RBL Agent, and the 2L
Investors.


Injunction & Discharge
The Plan and Confirmation Order will contain customary injunction and discharge
provisions.


Cancellation of Instruments, Certificates, and Other Documents
On the Plan Effective Date, except to the extent otherwise provided herein or in
the Plan, all instruments, certificates, and other documents evidencing debt of
or equity interests in VNR and its subsidiaries shall be cancelled, and the
obligations of VNR and its subsidiaries thereunder, or in any way related
thereto, shall be discharged.


Registration Rights
To be determined by the Required Consenting Senior Note Holders.


SEC Reporting
To be determined by the Required Consenting Senior Note Holders.
Plan Effective Date
The effective date of the Plan, on which the Transaction shall be fully
consummated in accordance with the terms and conditions of the Definitive
Documents (the “Plan Effective Date”).


Definitive Documents
All Definitive Documents (including the Plan, disclosure statement, confirmation
order, and plan supplement documents) will be subject to the documentation
principles set forth in paragraph 3 of the RSA.


Conditions to Plan Effectiveness
The Plan shall contain customary conditions precedent (which shall be
satisfactory to the Company, the Required Consenting Senior Note Holders, and
the Required Consenting RBL Lenders) to confirmation of the Plan and occurrence
of the Plan Effective Date, some of which may be waived in writing by agreement
of the Company, the Required Consenting Senior Note Holders, and the Required
Consenting RBL Lenders. The conditions precedent to the Plan Effective Date
shall include, among other things, that the Debtors have received net cash
proceeds in an amount not less than $75 million from the sale of their assets
and properties in Glasscock County, Texas.





--------------------------------------------------------------------------------





Hedging
The Company shall use commercially reasonable efforts to implement a
comprehensive hedging program during the bankruptcy and after emergence for no
less than 80% of the Company's projected production from its proved, developed
and producing reserves through calendar year 2018, not less than  60% of the
Company's projected production from its proved, developed, and producing
reserves through calendar year 2019 and not less than 40% of the Company's
projected production from its proved, developed, and producing reserves through
calendar year 2020, in each case, with certain RBL Lenders (or affiliates of RBL
Lenders) willing to provide the same (the “Participating RBL Lenders”).  The
Company will file a motion (the “Hedge Motion”) seeking approval of an order
(the “Hedge Order” approving entry into the hedge program and approving an
agreed form master agreement (the “ISDA”) governing the terms of such hedging
swaps.  The terms of the hedging program, the Hedge Motion, ISDA, and the Hedge
Order shall be in form and substance reasonably satisfactory to, in the case of
hedging programs provided by Participating RBL Lenders, the Participating RBL
Lenders and, in the case of hedging programs provided by third parties, such
third parties and otherwise subject to the documentation principles set forth in
paragraph 3 of the RSA.
Milestones
As set forth in the RSA.


Fees and Expenses
All reasonable fees and expenses of the Senior Notes indenture trustees, Ad Hoc
Senior Noteholders, and Senior Note Backstop Parties (including their respective
counsel and financial advisors) to be paid in full as provided in the Backstop
Agreement. All reasonable fees and expenses of one counsel and one financial
advisor to the Ad Hoc 2L Noteholders and the 2L Investors (collectively) to be
paid in full whether incurred before or after execution of the RSA, provided
that payment (but not accrual) of the advisors to the Ad Hoc 2L Noteholders and
the 2L Investors prior to the effective date of the Plan will be subject to
Bankruptcy Court approval. The fees and expenses of the RBL Agent and holders of
RBL Claims shall be paid as provided for in the Interim Order Pursuant to 11
U.S.C. §§ 105, 361, 362, 363, 364, and 507, Bankruptcy Rules 2002, 4001, and
9014, and Local Bankruptcy Rules 2002-1, 4001-1(b), 4002-1(i), and 9013-1 (I)
Authorizing the Debtors to (A) Obtain Postpetition Senior Secured Superpriority
Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to
Prepetition Secured Parties, (III) Modifying the Automatic Stay, (IV) Scheduling
a Final Hearing, and (V) Granting Related Relief [Docket No. 63] entered by the
Bankruptcy Court on February 2, 2017 (the “Interim DIP Order”), regardless of
whether such order remains in effect.


Governing Law
Unless a rule of law or procedure is supplied by federal law (including the
Bankruptcy Code) or unless otherwise specifically stated, the laws of the State
of New York, without giving effect to the principles of conflict of laws that
would require or permit the application of the law of another jurisdiction,
shall govern the rights, obligations, construction, and implementation of the
Plan, any agreements, documents, instruments, or contracts executed or entered
into in connection with the Plan (except as otherwise set forth in those
agreements, in which case the governing law of such agreement shall control);
provided, however, that corporate governance matters relating to the Company or
the reorganized Company, as applicable, shall be governed by the laws of the
state of incorporation or formation of the relevant Company or reorganized
Company, as applicable.









--------------------------------------------------------------------------------





FIRST AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT AND EQUITY INVESTMENT
AGREEMENT, AND RESTRUCTURING SUPPORT AGREEMENT


This FIRST AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT AND EQUITY INVESTMENT
AGREEMENT AND RESTRUCTURING SUPPORT AGREEMENT (this "Amendment") is made and
entered into as of June 6, 2017, by and among Vanguard Natural Resources, LLC, a
Delaware limited liability company and the ultimate parent of each of the other
Debtors (as a debtor in possession and a reorganized debtor, as applicable, the
"Company"), on behalf ofitself and the other Debtors, on the one hand, and the
parties set forth on Schedule 1 hereto (collectively, the "Amending Commitment
Parties" and, together with the Company, the "Amendment Parties").


WHEREAS, reference is made to the Restructuring Supp01i Agreement, effective as
of February 1, 2017 (as such agreement may be amended, restated, supplemented or
otherwise modified from time to time, the "RSA") by and among the Company and
the Restructuring Support Parties thereto;


WHEREAS, on February 1, 2017, the Debtors filed a voluntary petition for relief
under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
(as amended, the "Bankruptcy Code"), in the United States Bankruptcy Court for
the Southern District of Texas (the "Bankruptcy Court");


WHEREAS, Commitment Parties entered into that certain Backstop Commitment and
Equity Investment Agreement, dated as of February 24, 2017 with the Company (as
such agreement may be amended, restated, supplemented or otherwise modified from
time to time, the "BCA");


WHEREAS, the Amending Commitment Parties hold at least two-thirds of the
aggregate Rights Offering Backstop Commitments, and constitute the Required
Consenting Senior Note Holders;


WHEREAS, the Amending Parties wish to amend the BCA and the RSA; and


WHEREAS, certain holders of RBL Facility Claims (the "Consenting RBL Lenders")
have indicated that they wish to join the RSA as amended.


NOW, THEREFORE, in consideration of the mutual promises contained herein, along
with other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Amendment Parties hereby agree as follows:


1.
Capitalized Terms. Capitalized terms used but not defined in this Amendment have
the meanings ascribed to such terms in the BCA.



2.
Amendment. The RSA and BCA shall, upon the receipt ofjoinders to the RSA
executed by Consenting RBL Lenders holding more than 66 2/3s of the RBL Facility
Claims, be amended and replaced in their entirety with the documents attached
hereto as Exhibit 1 and Exhibit 2, respectively.



3.
Amending Creditors' Representations and Warranties. Each undersigned Amending
Commitment Party, severally but not jointly, represents, warrants, and
acknowledges that (i) such Amending Commitment Party has the power and authority
to execute, deliver, and perfonn its obligations under this Amendment, and to
consummate the transactions contemplated herein, (ii) the execution, delive1y,
and performance by such Amending Commitment Party under this Amendment and the
consummation of the transactions contemplated herein have been duly authorized
by all necessary action on the part of the Amending Commitment Party, and (iii)
this Amendment has been duly executed and delivered by the Amending Commitment
Party and constitutes the legal, valid, and binding agreement of such Amending
Commitment Party and is enforceable against such Amending Commitment Party in
accordance with its terms, except that such enforceability against the
undersigned Amending Commitment Party may be limited by bankruptcy, in
insolvency or other similar laws of general applicability affecting the
enforcement of creditors rights generally and by a court's discretion in
relation to equitable remedies.





--------------------------------------------------------------------------------







4.
Company's Representations and Warranties. The Company hereby represents,
waiTants, and acknowledges that (i) the Company has the power and authority to
execute, deliver, and perf01m its obligations under this Amendment, and to
consummate the transactions contemplated herein, (ii) the execution, delivery,
and performance by the Company under this Amendment and the consummation of the
transactions contemplated herein have been duly authorized by all necessary
action on the part of the Company and (iii) this Amendment has been duly
executed and delivered by the Company and constitutes the legal, valid, and
binding agreement of the Company and is enforceable against the Company in
accordance with its te1ms, except that such enforceability against the
undersigned Amending Commitment Party may be limited by bankruptcy, in
insolvency or other similar laws of general applicability affecting the
enforcement of creditors rights generally and by a court's discretion in
relation to equitable remedies.



5.
Other Miscellaneous Items. The provisions of Article X (General Provisions) of
the BCA shall apply mutatis mutandis to this Amendment.





[Signature Pages Follow]






















































--------------------------------------------------------------------------------





IN    WITNESS    WHEREOF,    the    Amending    Parties    have    caused    this    FIRST
AMENDMENT TO BACKSTOP COMMITMENT AGREEMENT AND RESTRUCTURING
SUPPORT AGREEMENT to be duly executed as of the date above written.
VANGUARD NATURAL RESOURCES, LLC


By:
/s/ Scott W. Smith     Name: Scott W. Smith

Title: President and Chief Executive Officer






























































































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN CAPITAL FUND I, L.P.
By: Contrarian Capital Management, L.L.C., its
Investment Manager


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CCM PENSION-A, L.L.C.
By: Contrarian Capital Management, L.L.C., its
Authorized Signatory


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CCM PENSION-B, L.L.C.
By: Contrarian Capital Management, L.L.C., its Authorized Signatory


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory




































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN DOME DU GOUTER MASTER FUND, LP
By: Contrarian Capital Management, L.L.C., its Investment Manager


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory






































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN CENTRE STREET PARTNERSHIP, L.P.
By: Contrarian Capital Management, L.L.C., its Investment Manager


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN OPPORTUNITY FUND, L.P.
By: Contrarian Capital Management, L.L.C., its Investment Manager


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN CAPITAL SENIOR
SECURED, L.P.
By: Contrarian Capital Management, L.L.C., its Investment Manager


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory
































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN CAPITAL TRADE
CLAIMS, L.P.
By: Contrarian Capital Management, L.L.C., its Investment Manager


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




CONTRARIAN ADVANTAGE-B, LP
By: Contrarian Capital Management, L.L.C., as General Partner


By: /s/ Janice M. Stanton                                      
Name: Janice M. Stanton
Title: Authorized Signatory






































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




J.H. Lane Partners, LP


By: /s/ Haskel Ginsberg                                       
Name: Haskel Ginsberg
Title: CFO






































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




J.P. Morgan Securities LLC, with respect to only its Credit Trading group


By: /s/ Jeffrey Panzo                                          
Name: Jeffrey Panzo
Title: Attorney-In-Fact






































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Latigo Partners, L.P.


By: /s/ Ben Cohn                                             
Name: Ben Cohn
Title: Authorized Signatory






































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Marathon Asset Management, LP, solely on behalf of certain of its affiliated
funds and managed accounts


By: /s/ Daniel Lalli                                         
Name: Daniel Lalli
Title: Authorized Signatory


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Monarch Alternative Capital LP, on behalf of certain of its advisory clients and
related entities


By: /s/ Michael A. Weinstock                         
Name: Michael A. Weinstock
Title: Chief Executive Officer




































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Morgan Stanley & Co., LLC, on behalf of its New York Distressed Debt Trading
Desk and not any of its other trading desks or business units, or those of its
affiliates


By: /s/ Rich Vandermass                                 
Name: Rich Vandermass
Title: Managing Director




































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




ARISTEIA CAPITAL, L.L.C.


By: /s/ Andrew B. David                               
Name: Andrew B. David
Title: Chief Operating Officer


By: /s/ Robert H. Lynch, Jr.                          
Name: Robert H. Lynch, Jr.
Title: Manager


































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Cross Sound Management LLC, as investment advisor for the Cross Sound Distressed
Opportunities Fund, L.P.


By: /s/ Helen Lovely Francis                         
Name: Helen Lovely Francis
Title: Chief Operating Officer




































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




[First Ballantyne LLC and Affiliates]


By: /s/ Michael D. Johnson                           
Name: Michael D. Johnson
Title: Research Analyst








































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




Sierra Pacific Securities, LLC.


By: /s/ Erin Lankowsky                                
Name: Erin Lankowsky
Title: Co-President
































--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.




WHITEBOX MULTI-STRATEGY PARTNERS, LP,


By: /s/ Mark Strefling                                 
Name: Mark Strefling
Title: COO & General Counsel


WHITEBOX ASYMMETRIC PARTNERS, LP,


By: /s/ Mark Strefling                                 
Name: Mark Strefling
Title: COO & General Counsel


WHITEBOX INSTITUTIONAL PARTNERS, LP,


By: /s/ Mark Strefling                                
Name: Mark Strefling
Title: COO & General Counsel










